UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EVENT REQUIRING THIS SHELL COMPANY REPORT COMMISSION FILE NO. 005-60609 Compugen Ltd. (Exact name of registrant as specified in its charter and translation of registrant's name into English) Israel (Jurisdiction of incorporation or organization) 72 Pinchas Rosen Street, Tel Aviv, 69512 Israel (Address of principal executive offices) Dikla Czaczkes Axselbrad, Chief Financial Officer Phone: 972-3-765-8585, Fax: 972-3-765-8555 72 Pinchas Rosen Street, Tel Aviv, 69512 Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Ordinary Shares, par value New Israeli Shekels 0.01 per share (Class of Securities) NASDAQ Capital Market (Name of Exchange) Securities registered or to be registered pursuant to Section 12(g) of the Act: None (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: 33,915,545 Ordinary Shares Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨YesxNo If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 o Yesx No Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filerxNon-accelerated filero Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPx International Financial Reporting Standards as issued by the International Accounting Standards Board¨ Other¨ 2 If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17¨Item 18¨ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨YesxNo 3 TABLE OF CONTENTS PART I. 6 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 6 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 6 ITEM 3. KEY INFORMATION 6 ITEM 4. INFORMATION ON THE COMPANY 22 ITEM 4A. UNRESOLVED STAFF COMMENTS 37 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 37 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 49 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 58 ITEM 8. FINANCIAL INFORMATION 59 ITEM 9. THE OFFER AND LISTING 60 ITEM 10. ADDITIONAL INFORMATION 60 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 78 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 78 PART II 78 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 78 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 78 ITEM 15. CONTROLS AND PROCEDURES 79 ITEM 16. RESERVED 79 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 80 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 80 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 80 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 81 ITEM 16F. CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT 81 ITEM 16G. CORPORATE GOVERNANCE 81 PART III 82 ITEM 17. FINANCIAL STATEMENTS 82 ITEM 18. FINANCIAL STATEMENTS 82 ITEM 19. EXHIBITS 82 4 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This annual report on Form 20-F includes “forward-looking statements” within the meaning of Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995. These statements include words such as “may”, “expect”, “anticipate” “could”, “project”, “estimate”, “believe”, and “intend”, and describe opinions about future events. We have based these forward-looking statements on information available to us on the date hereof, and on our current intentions, beliefs, expectations and projections about future events. We assume no obligation to update any such forward-looking statements. These forward-looking statements involve known and unknown risks and uncertainties that may cause the actual results, performance or achievements of Compugen to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Factors that could cause our actual results to differ materially from those projected in the forward-looking statements include, without limitation, the risk factors set forth under “Item 3. Key Information. Risk Factors”, the information about us set forth under “Item 4. Information about the Company”, and information related to our financial condition under “Item 5. Operating and Financial Review and Prospects.” Compugen Ltd. is referred to in this annual report as “Compugen”, “we”, “our”, “our company”, “the Company” or “us”. We have prepared our consolidated financial statements in United States dollars and in accordance with accounting principles generally accepted in the United States. All references herein to “dollars” or “$” are to United States dollars, and all references to “Shekels” or “NIS” are to New Israeli Shekels. 5 PART I. ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION The following selected consolidated financial data for and as of the five years ended December 31, 2010, are derived from our audited consolidated financial statements which have been prepared in accordance with U.S. GAAP.The selected consolidated financial data as of December 31, 2010 and 2009 and for the years ended December 31, 2010, 2009 and 2008 have been derived from our audited consolidated financial statements and notes thereto included elsewhere in this annual report.The selected consolidated financial data as of December 31, 2008, 2007 and 2006 and for the years ended December 31, 2007 and 2006 have been derived from audited consolidated financial statements not included in this annual report.The selected consolidated financial data set forth below should be read in conjunction with and are qualified by reference to Item 5. “Operating and Financial Review and Prospects” and our consolidated financial statements and notes thereto included elsewhere in this annual report. Selected Financial Data Year ended December 31, (US$ in thousands, except share and per share data) Consolidated Statement of Operations Data Revenues $ Total operating expenses (1) Operating loss ) Financial and other income, net Losses from continuing operations ) Gain (loss) from discontinued operations ) ) ) 12 - Net loss ) Basic and diluted net loss per share from continuing operations $ ) $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) $ ) Weighted average number of ordinary shares used in computing basic and diluted net loss per share 27,985,957 28,266,273 28,434,946 28,608,317 33,284,017 6 Year ended December 31, (US$ in thousands, except share and per share data) Consolidated Balance Sheet Data Cash and cash equivalents, short-term bank deposits, marketable securities and restricted cash(2) $ Receivables on account of shares and from funding arrangement (3) - - - Investment in Evogene - Long-term bank deposits and marketable securities - - - Total assets Research and development funding arrangement - Accumulated deficit ) Total shareholders' equity $ (1)Includes stock based compensation – see Note 12 of our 2010 consolidated financial statements. (2)The amounts set forth for 2006 have been reclassified. (3)Includes for 2009, receivables from “at-market” sales of ordinary shares during such year, and for 2010, receivables with respect to a research and development funding arrangement entered into during such year . For additional financial information, please see “Item 5. Operating and Financial Review and Prospects - Results of Operations”. Risk Factors Many factors could affect our financial condition, cash flows and results of operations. We are subject to various risks resulting from changing economic, political, social, industry, business and financial conditions. If we do not successfully address the risks to which we are subject, we could experience a material adverse effect on our business, results of operations and financial condition, which could include the need to limit or even discontinue our business operations, and our share price may decline. We can give no assurance that we will successfully address any of these risks. Theprincipal risks are described below. Factors Related to our Financial Results and Financing Needs We cannot provide assurance that our business model will succeed in generating substantial revenues. Our business model is primarily based on receiving revenues in the form of fees and research revenues, milestones and royalties, and other revenue sharing payments from the commercialization of drug and diagnostic products by third partiesbased on product candidates (i) discovered by us and then licensed to such third parties, and/or (ii) discovered pursuant to various forms of collaborations with such third parties whereby our discovery platforms or other discovery capabilities target their areas of their interest.To date, third party arrangements with respect to product candidates discovered by us have only been entered into at the early, proof of concept stage. During 2010, a new program was initiated to take certain product candidates forward in the preclinical stage prior to licensing or other collaborations for such product candidates (our “Pipeline Program”). To date, revenues related to our initial collaborations have been minimal, totaling $40,000, $250,000 and $1.1 million in 2008, 2009 and 2010 respectively, and we have no revenues from our new Pipeline Program.We cannot be certain this business model will generate a stable or significant revenue stream. The inability to derive adequate revenues from our business model would significantly impede improvement in our operating results and liquidity or even result in the need to limit or even discontinue our business operations. 7 We have a history of losses, we expect to incur future losses and we may never achieve or sustain profitability. As of December 31, 2010, we had an accumulated deficit of approximately $168 million and had incurred net losses of approximately $13 million in 2008, approximately $4 million in 2009 and approximately $7 million in 2010. The accumulated deficit results in large part from our primary focus from 1997 to 2004 on research and infrastructure building activities and then, beginning in 2005 to the present, on the creation and validation of discovery platforms incorporating the predictive modeling of various biological phenomena, with each such platform designed to identify novel biologic molecules of a specific type or for a specific purpose.To date, we have received only minimal current revenues from our commercialization efforts with respect to such molecules and we may continue to incur net losses in the future due to the costs and expenses associated with our research and discovery activities, including both product candidate discovery and validation and the creation of additional discovery platforms. We cannot be certain that we will ever achieve profitability, and even if we do achieve profitability, we may not be able to sustain or increase profitability. We operate in a rapidly developing field and will be required to allocate substantial additional funds in the future to our research activities. Our drug and diagnostic product candidate discovery capabilities rely on a proprietary infrastructure of predictive models, algorithms and other computational tools incorporating proprietary knowledge of key biological phenomena. Life science today is a rapidly changing field with substantial research being undertaken on a worldwide basis both by academia and industry.In order to maintain our competitive advantage in predictive discovery, in 2010, we allocated a significant portion of our expenditures, to broadening and deepening our scientific infrastructure and we intend to continue to do so in the future, although such allocation was less than in previous years due to emphasis during 2010 on our Pipeline Program. If for any reason we are unable to continue to do so, our discovery ability relative to others would likely be lessened, with the result that our operating results would be negatively impacted or even result in the need to limit or even discontinue our business operations. We may not be able to provide the resources that may be required in the future with respect to our Pipeline Program, requiring us to attempt to license out certain molecules at a very early stage, and therefore negatively impacting the potential returns from such products. In 2010 we initiated our Pipeline Program pursuant to which we intend to both (i) substantially increase the number of predicted and selected product candidates being evaluated by us, and (ii) take selected product candidates beyond their proof of concept stage (either disease animal model for peptide and protein therapeutics or drug target full expression profile for monoclonal antibody (“mAb”) targets) into preclinical activities for protein and peptide therapeutics or for mAb targets, to in vivo proof of concept with a mAbAssuming a similar level of success in the initial validation stages as we experienced in the past, this may result in multiple product candidates reaching more costly stages of development in parallel. If we are not able to secure the funding required for these activities, we may be required to abandon, postpone, or attempt to license out certain molecules at a very early stage, which may result in a substantial reduction in the potential returns from such products. We may need to raise additional funds in the future.If we do and are unable to raise such needed additional funds, we may need to curtail or cease operations, and if we do raise additional funds, to the extent such funding is based on the sale of equity, our existing shareholders are likely to experience dilution of their shareholdings. As of December 31, 2010, we had total cash and cash equivalents, short-term bank deposits, and receivables from a Funding Arrangement of approximately $26.8 million, compared with approximately $23.4 million as of December 31, 2009, including receivables on account of shares, and in both cases, not including the market value of the Evogene ordinary shares that we hold.We do not anticipatethat we will achieve profitability in the near future and may need additional funds to continue financing our discovery, validation, development and commercialization activities. We cannot provide any assurance that additional funding, if needed, will be available on terms that are favorable to us, if at all. Our ability to obtain additional funding will be subject to a number of factors, including market conditions, our operating performance and investor sentiment. On January 11, 2011 we filed a shelf registration with the SEC covering the offering and sale of up to $40 million of our securities, which became effective on January 21, 2011.There is no assurance that we will be able to raise capital under this shelf registration.If we raise additional funds by issuing equity securities or convertible securities, we expect that our shareholders will experience dilution of their shareholdings.If we are unable to obtain additional financing on commercially reasonable terms, we may have to curtail or cease our discovery and validation activities, or restrict or even cease operations. 8 Under the Funding Agreement with Baize Investments (Israel) Ltd. (“Baize”) entered in December 2010, we may have to share in any future economic success of certain product candidates, and may dilute the holdings of our current shareholders. On December 29, 2010, we entered into a funding agreement with Baize under which Baize has provided us with $5,000,000 in support of our Pipeline Program (the “Funding Agreement”). In exchange, Baize received (i) the right to receive ten percent (which amount may be reduced under certain circumstances) (the “Participation Rights”) of certain cash consideration received by us pursuant to any licenses for the development and commercialization of products developed from five designated product candidates currently in our Pipeline Program, and (ii) warrants for 500,000 of our ordinary shares, exercisable at $6.00 per share through June 30, 2013.If, prior to June 30, 2011, we receive commitments from third parties for an investment in us of an aggregate of at least $15,000,000, which investment includes financial participation rights in ten or more Compugen-discovered molecules (a “Subsequent Financing”), Baize must either (i) exchange its rights to Participation Rights for consideration on the same terms and conditions as would be received by third parties for a $5,000,000 investment in such Subsequent Financing, or (ii) waive its rights to Participation Rights and have the $5,000,000 investment amount refunded to it.The June 30, 2011 deadline for Compugen to receive commitments for a Subsequent Financing may be extended by us on a month to month basis, but not past December 31, 2011, by issuing to Baize a warrant for 83,333 additional Compugen ordinary shares, on the same terms as the original warrant, for each such month of extension. In addition, at any time through June 30, 2013 (including in the event of a Subsequent Financing), Baize may waive its right to receive Participation Rights in exchange for 833,333 Compugen ordinary shares. If any one or all five designated product candidates are successfully licensed, developed or commercialized, and Baize has not elected to waive its Participation Rights as set forth above, we will need to provide Baize with up to 10% of certain related cash consideration received by us.If in the event of a Subsequent Financing, Baize chooses (i) to exchange its rights to Participation Rights and participate in such Subsequent Financing, we will have to provide Baize with the same, currently unknown, terms as other investors will receive, or (ii) to not participate in such Subsequent Financing whereby it will give up its rights to Participation Rights and receive a refund of its investment, we will have to refund such $5,000,000 investment. If in the event that prior to June 30, 2013, Baize chooses to exchange its Participation Rights for 833,333 ordinary shares, we will have to provide such ordinary shares and dilute our current shareholders.In addition, if we choose to extend the deadline for a commitment for a Subsequent Financing, we may have to provide additional warrants for ordinary shares to Baize, thereby diluting our current shareholders. If we are unable to continue to receive research and development grants, our financial results may be negatively impacted and we may need to restrict certain research activities. We have received research and development grants from the Office of the Chief Scientist of the Israeli Ministry of Industry, Trade and Labor, and from the European Community, under the European Union’s 6th Framework Program. In 2010, the grants we received totaled approximately $1 million compared with approximately $944,000 in 2009 and approximately $544,000 in 2008. Our entitlement to receive these grants is dependent on, among other things, our compliance with the various grants’ respective terms and conditions. In addition, the Office of the Chief Scientist may reduce or eliminate these benefits in the future. Our contingent liability to repay these grants out of future revenues totaled approximately $7.2 million at December 31, 2010. If we do not comply with the terms and conditions of the grants or if we do not succeed in obtaining these or similar grants in the future, we may have to restrict certain research activities. 9 Factors Related to our Discovery and Development Activities and to the Commercialization of our Discoveries The success of our business largely depends on our predictive discovery capabilities which remain unproven with respect to yielding marketable products, and may never lead to marketable products. If we fail to continue to develop and enhance our discovery capabilities, or we fail to make novel discoveries, or focus on the most promising discoveries, our business will likely be materially harmed. Our proprietary predictive discovery capabilities are designed to predict and select potential product candidates in many different therapeutic and diagnostic areas of interest. To date, the validation of our initial predicted and selected product candidates has been limited to in vitro and in vivo (including animal disease models) testing and no human testing has yet been undertaken. Furthermore, the discovery capabilities utilized to predict and select these product candidates, including the individual discovery platforms, rely on the modeling, by our scientists, of complex biological processes, both physiological and pathological. This modeling is partial and might not be sufficient to result in true predictions to the biological processes as they occur naturally. Even if we make true or partially true predictions, we might be able only to repeat discoveries already made by others and not be able to make novel discoveries. This may result either from relying on data already used by others or by developing capabilities already developed, wholly or partially by others, or from inherent incapacity of such capabilities.In addition, since our research and discovery resources are limited we might be able to progress with only a fraction of our discoveries. We currently assess which discoveries to validate based on various criteria. If we or our partners fail to select the right candidates to validate and/or progress with, due to either lack of experience or applying the wrong criteria, the selected candidates may never result in a marketable product.Additionally, we may not be able to make the necessary new developments and enhancements to our discovery capabilities in order to compete successfully within the pharmaceutical and biotechnology industries.If any of these risks materialize, our business, financial condition and results of operations may be materially harmed. Most of our initial product candidates have been the result of our validation efforts for our predictive discovery platforms, each of which was designed to identify novel biologics of a specific type or for a specific purpose. In late 2009 we shifted the focus of our discovery efforts from this “technology driven” basis to a “market-need driven” basis.If either the predictive discovery approach in general, or this new focus, does not prove to be successful, our business will be significantly harmed. Our method of discovering novel product candidates involves first selecting – either on our own or with a partner company - an unmet therapeutic or diagnostic need where we believe our predictive capabilities would be relevant, or could be modified to be relevant. In this market need driven approach, our goal is to harness all of our relevant capabilities in order to address the specific unmet need, rather than relying on a single discovery platform as was the case previously.After selection of the unmet need we wish to address, we then focus all of our discovery platforms, algorithms and other computational biology capabilities to predict in silico (i.e. by computer) sequences for a typically large number of possible product candidates.Next we utilize proprietary algorithms and tools and other methodologies to select from this large number of possibilities, those novel molecules that we believe have the highest probability of success. Selected molecules are then synthesized and undergo in vitro and/or in vivo validation testing. Each of these platforms incorporates the predictive modeling of various biological phenomena, with each such platform designed to identify novel biologic molecules of a specific type, or for a specific purpose. Although our initial “market need” driven program resulted in the discovery of a number of novel molecules in an area of high industry interest, we have limited experience with this new focus for our discovery efforts. Therefore, we cannot predict whether this market-need driven focus will continue to yield product candidates or that any of such existing discoveries or future discoveries will be suitable for development into therapeutic or diagnostic products. If either the predictive discovery approach in general does not prove to be successful, or this new focus does not lead to successful product candidates, our business will be significantly harmed. The success of our business largely depends on our ability to integrate our discovery platforms and related technologies to focus on areas of high industry interest within the fields of immunology and oncology, which we have selected as our initial fields of focus.The predictive capabilities of our discovery platforms with respect to these fields is largely unproven and may never lead to marketable products. If we fail to create additional discoveries of industry interest in these fields, or to focus on the most promising discoveries, our business will likely be materially harmed. In spite of our broad abilities, in recent years we have chosen to focus our discovery activities in the fields ofimmunology and oncology. There are many risks associated with this decision to focus, including therisk involved in not using all of our capabilities, and the risk of choosing fields with such a very highdegree of competition.In order to successfully focus our discovery efforts on unmet market needs in these fields, we will need to integrate our proprietary discovery platforms, tools and systems towards this end, and will likely need to create in many cases additional infrastructure components that relate to these specific fields. We might be unsuccessful due to a lack of certain relevant knowledge in the fields of immunology or oncology, or in selecting the right unmet needs or candidates, or in integrating our platforms and tools in order to discover novel product candidates in these fields, or in creating the required additional components.Additionally, we are focusing almost exclusively on development of therapeutic products.With respect to diagnostic products, we have decided to pursue such opportunities only in collaboration with third parties. Any or all of these decisions may prove to be incorrect and if so, cause us to be unsuccessful in our discovery and development activities. In each case, our failure could be due to lack of experience or applying the wrong criteria, with the possible result that no selected candidates results in licensed or marketable products in these fields.Additionally, we may not be able to make the necessary enhancements of our capabilities and related technologies in order to compete successfully within the pharmaceutical and biotechnology industries.If any of these risks materialize, our business, financial condition and results of operations may be materially harmed. 10 During 2010 we decided that for the next few years we would emphasize our newly designated Pipeline Program and allocate a substantial portion of our R&D activities to this activity.This emphasis has resulted in a substantial increase in the number of molecules under validation and the initiation of post animal model pre-proof of concept activities for certain molecules, including pre-IND activities. This decision to advance further with certain molecules will require us to undertake certain activities for the first time and may result in product candidate failures during such additional activities, or fewer molecules being available for early stage licensing. Prior to 2010, Compugen’s in vitro and in vivo validation studies concluded with disease animal model or similar testing.At the completion of such activities, or earlier, Compugen initiated its efforts to enter into collaborations for such molecules.This is at an earlier stage than is typical for licensing in the pharmaceutical industry.Under the Pipeline Program, the company has undertaken a substantial increase in the number of molecules being validated, with more than 30 such molecules currently in the Pipeline, and in addition certain molecules are now being advanced further towards pre-clinical activities.During 2010 we decided that for the next few years we would emphasize our Pipeline Program and allocate a substantial portion of our R&D activities to this activity This decision to advance further with certain molecules will require us to undertake certain activities for the first time and may result in product candidate failures during such additional activities, or fewer molecules being available for early stage licensing.If any of these risks materialize, our business, financial condition and results of operations may be materially harmed. We rely on access to public and commercial databases to feed our discovery capabilities including our individual discovery platforms, and if we are denied access to these databases for any reason or if the quality of available information is poor, or if the quantity of the available information is insufficient, our operations and business may be harmed. In the development and validation of our discovery platforms and other tools, and of the resulting therapeutic and diagnostic product candidates, we rely on our ability to access and use public and commercially available databases. The quality of our platforms, tools and discoveries is in part dependent on the quality and quantity of the data in these databases. If we are denied access to these databases, or if we are granted access to such databases on terms which are not commercially reasonable, or if the quality of data available from those databases is poor, or if the quantity of the available information is insufficient, our business and our results of operations may be materially harmed. We rely on access to high-quality biological samples supported by detailed clinical records to conduct parts of our discovery and validation activities. If we will fail to identify and purchase or otherwise obtain such samples for any reason, or if the quality of available biological samples is poor, or if the quantity of the available biological samples is insufficient, our discovery and validation capabilities may be harmed. In carrying out our discovery and validation of therapeutic and diagnostic product candidates, we rely on our ability to access and use commercially available biological samples. The quality of our discoveries is in part dependent on the quality and quantity of available biological samples. If we will fail to identify and purchase or otherwise obtain such samples for any reason or if the quality of available biological samples is poor, or if the quantity of the available biological samples is insufficient, our discovery and validation capabilities may be harmed. We rely on the services of various third party service providers, contract research organizations (CRO's) and academia for production of certain biological reagents and performance of certain in-vitro and/or animal model validation of our discoveries.If we will fail to identify and obtain quality services from such third parties, our discovery and validation capabilities may be harmed. In carrying out our discovery and validation of therapeutic and diagnostic product candidates, we rely on the services of various third party service providers, CRO's and academia for production of certain biological reagents and performance of certain in-vitro or animal model validation of our discoveries.If we will fail to identify and obtain quality services from such third parties, or if the contractual demands of such third parties become unreasonable and we will not be able to reach satisfactory agreements with such third parties, we may not be able to obtain the required services, in which event our discovery and validation capabilities may be harmed. In addition, we have no experience in conducting, managing, or sponsoring preclinical work to IND submission. 11 We rely on the services of various third party service providers, such as CRO's, contract manufacturing organizations (CMOs) and regulatory consultants for further development of our candidates in preclinical activities towards Investigational New Drug (IND) submission, such as manufacturing of the biological molecule, toxicity testing and regulatory submission.If we will fail to identify and obtain quality services from such third parties, the advancement of our selected candidates may be harmed. In advancing our candidates through certain required preclinical studies towards IND submission, we rely on the services of various third party service providers, such as CRO's, CMOs, and various regulatory consultantsIf we will fail to identify the most professional third parties, or if the contractual demands of such third parties become unreasonable and we are not able to reach satisfactory agreements with such third parties, we may not be able to obtain the required services, in which event our discovery and validation capabilities may be harmed. In addition, we have no experience in conducting, managing, or sponsoring preclinical work for purposes of IND submission. There are risks that are inherent in the development and commercialization of therapeutic and diagnostic products, and if these risks materialize, our business and financial results may be materially harmed. We face a number of risks of failure that are inherent in the process of developing and commercializing therapeutic and diagnostic products. These risks include, among others, the possibility that: · our therapeutic product candidates will be found to be pharmacologically ineffective; · our therapeutic product candidates will be found to be toxic or to have other detrimental side effects; · our diagnostic product candidates will prove to be ineffective in distinguishing between healthy and disease samples or in providing information relating to a patient’s response to a drug; · we or our collaborators will fail to receive applicable regulatory approvals; · we or our collaborators will fail to manufacture our product candidates in the quantity or quality needed for preclinical or clinical trials on a large scale in a cost effective manner; · the commercialization of our product candidates may infringe third party intellectual property rights; · the development, marketing or sale of our product candidates will fail because of our inability or failure to protect or maintain our own intellectual property rights; and/or · once a product is launched in the market, there will be little or no demand for it as a result of its exclusion from health funds' reimbursement schemes or as a result of there being alternative products available for sale. If one or more of these risks or any similar risks materialize, our business and financial results may be materially harmed. We have limited experience in the development of therapeutic and diagnostic product candidates, and if we fail to maintain and/or acquire the appropriate experience, our business may be materially harmed. Our experience in the development of therapeutic and diagnostic product candidates is limited. In order to successfully develop and commercialize therapeutic and diagnostic product candidates, we must either access such expertise via collaborations or service providers or improve our internal expertise, capabilities and facilities. We may not be able to maintain and/or engage any or all of the experts that we need in order to do so. If we fail to have available at the appropriate times all of the required experience and expertise in the development and commercialization of therapeutic and diagnostic product candidates, we may be unsuccessful in our discovery and development activities, and as a result our business may be materially harmed. 12 We have no experience in conducting or managing clinical trials for potential therapeutic products. We have no experience in conducting and managing the clinical trials necessary to obtain regulatory approvals for any product, and we intend to rely on our collaborators or third parties such as CROs, medical institutions and clinical investigators to perform these functions.Our reliance on third parties for clinical development activities reduces our control over these activities.Third-party contractors may not complete activities on schedule, or may not conduct clinical trials in accordance with regulatory requirements or our trial design. If these third parties do not successfully carry out their contractual duties or meet required performance standards or expected deadlines, we might be required to replace them or the data that they provide could be rejected, all of, which may result in a delay of the affected trial. We or our collaborators may be unable to obtain regulatory approval for any product that we or a collaborator may develop. Any therapeutic product that we or our collaborators may develop will be subject to extensive governmental regulations including those relating to development, clinical trials, manufacturing and commercialization. Rigorous preclinical testing and clinical trials and an extensive regulatory review process must be successfully completed in the United States and in many foreign jurisdictions before a new therapeutic product can be sold. Satisfaction of these and other regulatory requirements is costly, time consuming, uncertain and subject to unanticipated delays. The time required to obtain FDA and other approvals for therapeutic products is unpredictable but typically exceeds several years. It is possible that none of the therapeutic products we or our collaborators may develop will obtain the appropriate regulatory approvals necessary for us or our collaborators to begin selling them. Furthermore, any regulatory approval to market a therapeutic product may be subject to limitations on the indicated uses. These limitations may limit the size of the market for the therapeutic product. Any therapeutic product that we or our collaborators may develop will also be subject to numerous foreign regulatory requirements governing the conduct of clinical trials, manufacturing and marketing authorization, pricing and third-party reimbursement among other things. The foreign regulatory approval process includes all of the risks associated with FDA approval described above as well as risks attributable to the satisfaction of local regulations in foreign jurisdictions. Therefore, approval by the FDA of a therapeutic product does not assure approval by regulatory authorities outside the United States or vice versa. If we or our collaborators, or any third-party manufacturers with which we may enter into agreements in the future, fail to comply with regulatory requirements, we or they could be subject to enforcement actions, which could affect our ability to market and sell diagnostics and therapeutics and may harm our reputation. If we or our collaborators, or any third-party manufacturers with which we may enter into agreements in the future fail to comply with applicable federal, state or foreign laws or regulations, we could be subject to enforcement actions, which could affect the ability to successfully develop, market and sell diagnostic or therapeutic products and could harm our reputation and lead to reduced acceptance of such products by the market. If we do not comply with laws regulating the use of human tissues or the conduct of experiments involving animals, our business could be adversely affected. We use human tissue samples and conduct experiments involving animals, for the purpose of development and validation of our technologies. Our access to and use of human tissue samples and the conduct of experiments involving animals are subject to government regulation in the United States, Israel and elsewhere and may become subject to further regulation. For example, the Israeli Ministry of Health requires compliance with the principles of the Helsinki Declaration, the Public Health Regulations (Clinical Trials in Human Subjects) 1980, the provisions of the Guidelines for Clinical Trials in Human Subjects and the provisions of the current Harmonized Tripartite Guideline for Good Clinical Practice. Our failure to comply with these or similar regulations could impact our business and results of operations. 13 The biotechnology and pharmaceutical industries are highly competitive, and we may be unable to compete effectively. The biotechnology and pharmaceutical industries are highly competitive. Numerous entities in the United States, Europe and elsewhere compete with our efforts to discover, validate and partner with licensees and/or collaborators tocommercialize therapeutic and diagnostic products or product candidates. Our competitors include pharmaceutical, biotechnology and diagnostic companies, academic and research institutions and governmental and other publicly funded agencies. We face, and expect to continue to face, competition from these entities to the extent that they develop products that have a function similar or identical to the function of our therapeutic and diagnostic product candidates. We also face, and expect to continue to face, competition from entities that seek to develop technologies that enable the discovery of novel therapeutic and diagnostic product candidates. Many of our competitors benefit from greater market recognition, and have substantially greater financial, technical, human, research and development, and marketing resources than we do. Since we are a small company with limited human resources, we are not able to work with a large number of collaborators in parallel. Our competitors may discover and develop product candidates or market and sell products based on their discoveries, in advance of us or of our collaborators or licensees. They may also obtain patents and other intellectual property rights before us and thereby prevent us from pursuing the development and commercialization of our discoveries. For information about the specific competitors with whom we compete, see “Competition” under “Item 4. Information on the Company.” If we are unable to compete successfully against existing or potential competitors, our financial results and business may be materially harmed. The trend towards consolidation in the pharmaceutical, diagnostic and biotechnology industries may adversely affect us. There is a trend towards consolidation in the pharmaceutical, diagnostic and biotechnology industries. This consolidation trend may result in the remaining companies having greater financial resources and discovery technological capabilities, thus intensifying competition in these industries. This trend may also result in fewer potential collaborators or licensees for our therapeutic and diagnostic product candidates. Also, if a consolidating company is already doing business with our competitors, we may lose existing licensees or collaborators as a result of such consolidation. In addition, if a consolidating company is already doing business with us, we may lose the interest of the consolidating parties in our discovery capabilities or individual discoveries as a result of a modified strategy and new priorities of such consolidated entity. This trend may adversely affect our ability to enter into agreements for the development and commercialization of our product candidates, and as a result may harm our business. We depend significantly on collaborators for the development and commercialization of our therapeutic and diagnostic product candidates, and if we are unable to maintain our existing agreements or to enter into additional agreements with collaborators in the future, our business will likely be materially harmed. Our strategy for the development and commercialization of therapeutic and diagnostic product candidates depends on the formation of collaborations or licensing relationships with third parties that have complementary capabilities. We depend significantly on our collaborators and licensees to carry out and/or finance product development and commercialization of our therapeutic and diagnostic product candidates. Potential collaborators and licensees include pharmaceutical, biotechnology and diagnostic companies and other healthcare related organizations, To date, we have entered into a small number of collaborations covering discovery, development and commercialization rights with respect to certain of our product candidates and none of theproduct candidates covered by such collaborations have, to date,advanced beyond the validation stage.We cannot assure you that any of these agreements will result in the successful development or commercialization of any products based on our discoveries. Further, we cannot assure you that we will succeed in identifying additional suitable collaborators or entering into any other additional agreements with collaborators for the discovery, development and/or commercialization of our therapeutic and diagnostic product candidates. If we are unable to identify such additional suitable collaborators or enter into new collaborations, our business will likely be materially harmed. 14 We may not be able to find collaborators that will agree to license or otherwise commercialize our discoveries at an early stage, and if we do not find such collaborators, our business will likely be materially harmed. Our strategy for the development and commercialization of therapeutic and diagnostic product candidates is based on our discovery and initial validation and in some cases, pursuant to our Pipeline Program begun in 2010, pre-clinical development of those product candidates. We consider initial validation of a therapeutic product candidate to be a stage at which we show biological activity of that candidate in animal models and in some cases, will undertake certain pre-clinical development of those product candidates. We consider initial validation of drug target candidates to be a stage at which we show differential expression in physiological or disease conditions and in some cases, show therapeutic potential of that target, or a molecule such as a monoclonal antibody addressing such candidate target, in animal models. We consider initial validation of diagnostic product candidates to be a stage where we may demonstrate that the product candidate is differentially present in different physiological or disease conditions. We either carry out such initial validation ourselves or we engage third parties to provide such validation and then we ordinarily seek to rely on our collaborators and licensees to carry out further product development. Pharmaceutical and diagnostic companies may be reluctant or refuse to in-license or otherwise collaborate with us with respect to our therapeutic and diagnostic product candidates at these early stages when there remains, based on industry experience, a high likelihood of failure. An additional barrier to our success in obtaining collaborators at such very early stage is the existence of skepticism in the industry about the value of in silico predictive modeling in life science discovery due to largely unsuccessful past attempts by them or other organizations, most of which were significantly larger than Compugen. Even if we are successful in commercializing our product candidates at an early stage, our collaborators may propose terms that we may not consider commercially desirable and the consideration that we may receive for each individual product may be relatively low. If we are unable to enter into collaborations for the commercialization of our discoveries at an early stage, we may need to validate and develop our discoveries ourselves until the candidates attain a more mature stage of development. Such development activities may require us to expend substantial additional financial and other resources. If we are unable to raise or spend these additional resources, we may have to curtail or cease our discovery and development activities, and as a result our business will likely be materially harmed. Our dependence on collaboration agreements, such as licensing-out or co-development, with third parties presents a number of risks, and if one or more of these risks materialize, our business may be materially harmed. The risks that we face in connection with our existing collaborations, licenses and other business alliances as well as those that we may enter into the future include, among others, the following: · we may be unable to comply or fully comply with our obligations under collaboration agreements into which we enter, and as a result, we may not generate royalties or milestone payments from such agreements, and our ability to enter into additional agreements may be harmed; · our collaborators have significant discretion in electing whether to pursue any of the planned activities and the manner in which it will be done; · our collaborators will fail to design and implement appropriate clinical trials · our collaborators will fail to manufacture our product candidates to clinical trials on a large scale in a cost effective manner; · our collaborators will fail to develop and market products based on our discoveries due to various regulatory restrictions; · our collaborators will fail to develop and market products based on our discoveries prior to the successful marketing of competing products by others or prior to expiry of the patents protecting such products; · we may not be able to control our collaborators’ willingness to pursue development of our product candidates, or the amount of resources that our collaborators will devote to the collaboration; · changes in a collaborator'sbusiness strategy may negatively affect its willingness or ability to complete its obligations under its arrangement or to continue with its collaboration with us; · ownership of the intellectual property generated under our collaborations may be disputed; · our ownership of rights in any intellectual property or products that may result from our collaborations may depend on additional investment of money that we may not be able or willing to make; · prospective collaborators may pursue alternative products or technologies, by internally developing them or by preferring those of our competitors; · disagreements between us and our collaborators may lead to delays in, or termination of, the collaboration; · our collaborators may fail to develop or commercialize successfully any products based on product candidates to which they have obtained rights from us; and If any of these risks materialize, our business, financial condition and results of operations may be materially harmed. 15 The agreement cycle for potential collaborations is complex and lengthy and as a result, we may expend substantial funds and management resources with no assurance of success. We are required to negotiate agreements containing terms unique to each licensee and collaborator and which suit each collaborator’s specific discovery, development and business strategies. The accommodation of these requirements mandates a thorough consideration of both the scientific and business aspects of each transaction. The diversity and wide applicability of our discovery capabilities in therapeutics and diagnostics together with the fact that we are located in Israel, adds a high level of complexity to our business development efforts.As a result, the process of preparing and negotiating our licensing and other agreements may take 12 months or longer, and even then may end in failure to reach a final agreement. These business development and related commercial activities require the input and substantial time and efforts of our key scientific and management personnel. As a result we believe that we will need to continue to expend substantial funds and substantial management time and effort into these business development activities with no assurance of successfully entering into agreements with potential collaborators and this could harm our business. Factors Related to our Operations Generally We may be unable to hire or retain key personnel or sufficiently qualified employees, in which case our business may be harmed. Our business is highly dependent upon the continued services of our senior management and key scientific and technical personnel. While members of our senior management and other key personnel have entered into employment or consulting agreements and non-competition and non-disclosure agreements, we cannot assure you that these key personnel and others will not leave us or compete with us, which could harm our business activities and operations. It is difficult to find suitable and highly qualified personnel in certain aspects of our industry. As a result of a restructuring that was completed in early 2009 to refocus efforts and reduce cash burn, the Company’s headcount was reduced from 57 as of December 31, 2008 to 37 as of December 31, 2009 and as of December 31, 2010, was 39.While the reductions during 2009 impacted our capacity in certain areas, we believe that these headcount reductions have not and will not impact any of the Company’s discovery capabilities or its ability to develop new platforms.However, we cannot be certain of this and such reductions (as well as potential future reductions) may have a material adverse effect on our employee retention ability. It can be difficult for us to find employees with appropriate experience for our business.We require a multidisciplinary approach and our researchers require experience in both exact and biological sciences.On average, our employees have been employed by Compugen for seven years. Our business may be harmed if we are unable to retain our key personnel, or to attract, integrate or retain other highly qualified personnel in the future. Revenues that we may generate from commercialization of our technologies or discoveries may be reduced because of obligations to pay back Israeli governmental grants or other grants that we receive, and related restrictions may be imposed with respect to products developed with the help of such grants. In addition, revenues that we may generate on the specific Pipeline Products covered by the Baize Funding Agreement may be reduced because of obligations to pay Baize a percentage of any revenues or other consideration we may receive. The development of some of our technologies and of the discoveries that we make have been and may, in the future, be partially funded by governmental grants that we received or may receive from the Office of the Chief Scientist of the Israeli Ministry of Industry, Trade and Labor. According to Israeli law, certain restrictions and obligations are imposed on us in relation to the development and commercialization of discoveries that are financed by these grants. These obligations and restrictions would be imposed if we were to seek to manufacture the technologies outside of Israel or to transfer certain of our know-how within or outside of Israel.Therefore, our flexibility in commercializing some of our technologies that are so funded may be reduced. In addition, revenues that we may generate on the five designated product candidates covered by the Baize Funding Agreement may be reduced due to the obligations to pay Baize a up to ten percent of any revenues or other consideration we may receive with respect to such designated product candidates. 16 We may be unable to safeguard the integrity, security and confidentiality of our data or third parties’ data, and if we are unable to do so, our business may be harmed. We rely heavily on the use and manipulation of large amounts of data and on the secure and continuous use of our internal computers, communication networks and software and hardware systems. We have implemented and maintain physical and software security measures to preserve and protect our computers, communication, and hardware and software systems as well as our data and third parties’ data. However, these methods may not protect us against fire, storm, flood, power loss, earthquakes, telecommunications failures, physical or software break-ins or similar events. In addition, these measures may not be sufficient to prevent unauthorized access, use or publication of such proprietary data. A party who is able to circumvent our security measures could misappropriate or destroy proprietary information or cause interruptions in our operations. A party who has access to our proprietary data could misappropriate such data, make unauthorized use of or unintentionally destroy all or part of such proprietary data.In addition, a party, including an employee, who obtains unauthorized access to our proprietary data or breaches a confidentiality agreement with us could publish or transfer large portions or all of our proprietary data. Such publication of proprietary data could materially harm our intellectual property position, thereby seriously harming our competitive position. Such security breaches, if significant, could harm our operations and even cause our business to cease. We may be subject to claims related to hazardous chemicals and biological materials that we use, and these claims may harm our business. Our research and development activities in some cases may involve the controlled use of biological and chemical materials, a small amount of which could be hazardous. We cannot eliminate the risk of accidental contamination or discharge of any of these materials. If hazardous biological or chemical materials in our possession were to be improperly used, that could result in harm to persons or property we could be subject to both civil damages and criminal penalties. In such event, our liability may exceed our insurance coverage. Factors Related to Intellectual Property We may not be able to protect our non-patented proprietary data, technologies or discoveries, and that may materially harm our business. We rely heavily on our proprietary know-how and trade secrets that we develop and that are not protectable or protected by patents. The protective measures that we employ may not provide adequate protection for our trade secrets and know-how. Our business collaborators, licensees, employees, advisers and consultants may disclose our proprietary know-how or trade secrets in violation of their obligations to us. We may not be able to meaningfully protect our rights in our proprietary know-how or trade secrets against such unauthorized disclosure and any consequent unauthorized publication. If we are not able to adequately protect our proprietary know-how and trade secrets, competitors may be able to develop technologies and resulting discoveries and inventions that are the same or similar to our own discoveries and inventions. That could erode our competitive advantageand materially harm our business. We may not be able to obtain or maintain patent protection for our inventions and if we fail to do so, our business will likely be materially harmed. The success of our business depends, to a large extent, on our ability to obtain and maintain patents that cover our therapeutic and diagnostic product candidates. We have applied for patents covering our therapeutic and diagnostic product candidates as well as aspects of some of our technologies. We have a total of 25 issued patents, of which 23 are U.S. patents. We also have pending patent applications which include 32 patent applications that have been filed in the United States (two of which have, to date, been allowed for issuance) and three applications that have been filed under the Patent Cooperation Treaty for which we have not yet designated the countries of filing.We plan to continue to apply for patent protection for our therapeutic and diagnostic inventions, including for related inventions such as antibodies and peptides, but we cannot assure you that any of our patent applications will be accepted, or that they will be accepted to the extent that we seek. Additionally, we file for patent protection in selected countries and not in all countries of the world. Therefore, we are exposed to competition in those countries in which we have no patent protection.Also, due to our early stage business model, we may be required to seek patent protection at a very early stage.This may cause issuance of a patent at an earlier stage creating a shorter commercialization period under patent protection, possibly enabling others to compete with us. 17 The process of obtaining patents for inventions that cover our products is uncertain for a number of reasons, including but not limited to: · the patenting of our inventions involves complex legal issues, many of which have not yet been settled; · legislative and judicial changes, or changes in the examination guidelines of governmental patent offices may negatively affect our ability to obtain molecule-based patents; · in view of the finite number of human genes, we face intense competition from other biotechnology and pharmaceutical companies who have already sought patent protection relating to gene-based discoveries that we may intend to develop and commercialize; · publication of large amounts of genomic data by non-commercial and commercial entities may hinder our ability to obtain sufficiently broad patent claims for our inventions; · even if we succeed in obtaining patent protection, such protection may not be sufficient to prevent third parties from using our patented inventions;early stage filing may lead to a shorter commercialization period under patent protection and increased competition; · even if we succeed in obtaining patent protection, our patents could be partially or wholly invalidated, including by our competitors; and · there are significant costs that may need to be incurred in registering and filing patents. If we do not succeed in obtaining patent protection for our inventions to the fullest extent for which we seek protection, our business and financial results will likely be materially harmed. The existence of third party intellectual property rights may prevent us from developing our discoveries or require us to expend financial and other resources to be able to continue to do so. In selecting a therapeutic or diagnostic product candidate for development, we take into account, among other considerations, the existence of third party intellectual property rights that may hinder our right to develop and commercialize that product candidate. The human genomic pool is finite. To our knowledge, third parties, including our competitors, have been filing wide patent applications coveringan increasing portion of the human genomic pool and the proteins and peptides expressed therefrom. As a result of the existence of such third party intellectual property rights, we have been and may be further required to: · forgo the research, development and commercialization of therapeutic and diagnostic products candidates that we discover, notwithstanding their promising scientific and commercial merits; or · invest substantial management and financial resources to either challenge or in-license such third party intellectual property, and we cannot assure you that we will succeed in doing so on commercially reasonable terms, if at all. We do not always have available to us, in a timely manner, information of the existence of third party intellectual property rights related to our own discoveries. The content of U.S. and other patent applications remain unavailable to the public for a period of approximately 18 months from their filing date. In some instances, the content of U.S. patent applications remain unavailable to the public until the patents are issued. As a result, we can never be certain that development projects that we commence will be free of third party intellectual property rights. If we become aware of the existence of third party intellectual property rights only after we have commenced a particular development project, we may have to forgo such project after having invested substantial resources in it. 18 We may infringe third party rights and may become involved in litigation, which may materially harm our business. If a third party accuses us of infringing its intellectual property rights or if a third party commences litigation against us for the infringement of patent or other intellectual property rights, we may incur significant costs in defending such action, whether or not we ultimately prevail. Typically, patent litigation in the pharmaceutical and biotechnology industry is expensive and prolonged. Costs that we incur in defending third party infringement actions would also result in the diversion of management’s and technical personnel’s time, the effect of which may be even more adverse then in the past due to the recent reduction in the size of our workforce. In addition, parties making claims against us may be able to obtain injunctive or other equitable relief that could prevent us or our collaborators and licensees from further developing our discoveries or commercializing our products. In the event of a successful claim of infringement against us, we may be required to pay damages and obtain one or more licenses from the prevailing third party. If we are not able to obtain such a license at a reasonable cost, if at all, we could encounter delays in product introductions and loss of substantial resources while we attempt to develop alternative products. Defense of any lawsuit or failure to obtain any such license could prevent us or our partners from commercializing available products and could cause us to incur substantial expenditures. Factors Related to our Ordinary Shares Holders of our ordinary shares who are U.S. residents may be required to pay additional U.S. federal income taxes. There is a risk that we may be classified as a passive foreign investment company, or PFIC. Our treatment as a PFIC could result in a reduction in the after-tax return of U.S. holders of our ordinary shares and may cause a reduction in the value of our shares. For U.S. federal income tax purposes, we will generally be classified as a PFIC for any taxable year in which either: (i) 75% or more of our gross income is passive income or (ii) at least 50% of the average value (determined on a quarterly basis) of our total assets for the taxable year produce or are held for the production of passive income. Based on our income, assets, activities and market capitalization, we do not believe that we were a PFIC for the taxable year ended December 31, 2010; however, there can be no assurances that the United States Internal Revenue Service (“IRS”) will not challenge this conclusion.There is a also risk that we were a PFIC for one or more prior taxable years. If we were a PFIC during any prior years, U.S. holders who acquired or held our ordinary shares during such years generally will be subject to the PFIC rules regardless of whether we were a PFIC for 2010.However, if we were not a PFIC for 2010, U.S. holders who acquired our ordinary shares in 2010 will not be subject to the PFIC rules unless we are classified as a PFIC in future years.The tests for determining PFIC status are applied annually and it is difficult to make accurate predictions of our future income, assets, activities and market capitalization, which are relevant to this determination.If we were determined to be a PFIC for U.S. federal income tax purposes, highly complex rules would apply to U.S. holders owning our ordinary shares and such U.S. holders could suffer adverse U.S. tax consequences. For more details on our PFIC status see “Item 10. United States Federal Income Tax Considerations – Tax Consequences if We Are a Passive Foreign Investment Company.” We have a limited operating history with respect to the commercialization aspects of our business model upon which to base an investment decision or upon which to predict our revenues. Our ability to generate revenues from collaboration and licensing activities for current and future product candidate discoveries, primarily in the form of fees, milestones, research revenues and revenue sharing payments remains untested to date, we have received only minimal current revenues from our initial collaborations, having recognized $40,000 of such revenue in 2008, $250,000 of such revenue in 2009 and $1.1 million of such revenue in 2010. Furthermore, only in 2010 did we implement our Pipeline Program pursuant to which we intend to advance certain therapeutic product candidates 12-18 months past disease animal model proof of concept or similar validation further towards pre-IND activities, and have no experience with respect to the financial terms that may be available at this stage of development.Therefore, our operating history with respect to the commercialization aspects of our business model provides an extremely limited basis for you to assess our ability to generate significant fee, milestone, research revenue and revenue sharing payments from the licensing and commercialization of our product candidate discoveries, or from “discovery on demand” collaborations, and therefore on the advisability of investing in our securities. 19 Our share price and trading volume have been volatile and may be volatile in the future and that could limit investors’ ability to sell stock at a profit and could limit our ability to successfully raise funds. During the last two fiscal years, our stock price on Nasdaq has traded from a low of $0.39 to a high of $5.86 and trading volume is volatile from time to time. The volatile price of our stock and periodic volatile trading volume may make it difficult for investors to predict the value of their investment, to sell shares at a profit at any given time, or to plan purchases and sales in advance.A variety of factors may affect the market price of our ordinary shares including: · negative global macroeconomic developments · our success (or lack thereof) in entering into collaboration agreements and achieving certain developmental milestones thereunder; · our need to raise additional capital and our success or failure in doing so ; · achievement or denial of regulatory approvals by our competitors or us; · announcements of technological innovations or new commercial products by our competitors; · developments concerning proprietary rights, including patents; · developments concerning our existing or new collaborations; · regulatory developments in the United States, Israel and other countries; · delay or failure by us or our partners in initiating, completing or analyzing pre-clinical or clinical trials or the unsatisfactory design or results of such trials; · period to period fluctuations in our revenues and other results of operations; · changes in financial estimates by securities analysts; · our inability to disclose the commercial terms of, or progress under, our collaborations; · our ability (or lack thereof) to show and accurately predict revenues; and · sales of our ordinary shares. We are not and will not be able to control many of these factors, and we believe that period-to-period comparisons of our financial results will not necessarily be indicative of our future performance. In addition, the stock market in general, and the market for biotechnology companies in particular, has been experiencing extreme price and volume fluctuations that may be unrelated or disproportionate to the operating performance of individual companies. These broad market and industry factors may seriously harm the market price of our ordinary shares, regardless of our operating performance. Furthermore, the market prices of equity securities of companies that have a significant presence in Israel may also be affected by the changing security situation in the Middle East and particularly in Israel. As a result, these companies may experience difficulties in raising additional financing required to effectively operate and grow their businesses. Such difficulties and the volatility of the securities market in general, and our share price in particular, may affect our ability to raise additional financing in the future. Thus, market and industry-wide fluctuations may adversely affect the trading price of our ordinary shares, regardless of our actual operating performance. Provisions of Israeli law may delay, prevent or affect a potential acquisition of all or a significant portion of our shares or assets and therefore depress the price of our shares. Israeli corporate law regulates mergers, requires that acquisitions of shares above specified thresholds be conducted through special tender offers, requires special approvals for transactions involving directors, officers or significant shareholders and regulates other matters that may be relevant to these types of transactions.For example, a merger may not be consummated unless at least 50days have passed from the date that a merger proposal was filed by each merging company with the Israeli Registrar of Companies and at least 30days have passed from the date that the shareholders of both merging companies approved the merger.In addition, a majority of each class of securities of the target company must approve a merger.Moreover, a full tender offer can only be completed if the acquiror owns, following consummation of the tender offer, at least 95% of the issued share capital, and the shareholders, including those who indicated their acceptance of the tender offer, may, at any time within three months following the completion of the tender offer, petition the court to alter the consideration for the acquisition. Israeli tax considerations may also make potential transactions unappealing to us or to our shareholders whose country of residence does not have a tax treaty with Israel exempting such shareholders from Israeli tax or who are not exempt under the provisions of the Israeli Income Tax Ordinance from Israeli capital gains tax on the sale of our shares.For example, Israeli tax law does not recognize tax-free share exchanges to the same extent as U.S. tax law.With respect to mergers, Israeli tax law allows for tax deferral in certain circumstances but makes the deferral contingent on the fulfillment of various conditions, including a holding period of two years from the date of the transaction during which sales and dispositions of shares of the participating companies are restricted.Moreover, with respect to certain share swap transactions, the tax deferral is limited in time, and when such time expires, the tax becomes payable even if no actual disposition of the shares has occurred. 20 Furthermore, under the Research Law, to which we are subject due to our receipt of OCS grants (as described above), a recipient ofOCS grantssuch as us must report to the applicable authority of the OCS any change in the holding of the means of control of our company which transforms any non-Israeli citizen or resident into a direct interested partyin our company.The OCS Guidelines interpretationissued by the OCSprovides thatprior OCS approvalis requiredforsuch change in the holding of the means of control. These and other similar provisions could delay, prevent or impede an acquisition of us or our merger with another company, even if such an acquisition or merger would be beneficial to us or to our shareholders, and it may therefore limit the price that investors may be willing to pay in the future for our ordinary shares. For information about these limitations, see “Anti-Takeover Provisions under Israeli Law” under “Item 10. Additional Information.” Risks Relating to Operations in Israel Conditions in the Middle East and in Israel may harm our operations. Our offices and research and development facilities are located in Israel. Accordingly, political, economic and military conditions in Israel may directly affect our operations. Since the establishment of the State of Israel in 1948, a number of armed conflicts have taken place between Israel and its Arab neighbors, as well as incidents of civil unrest, military conflicts and terrorist actions. In addition, Israel and companies doing business with Israel, have in the past, been the subject of an economic boycott. Any future armed conflicts or political instability in the region, as we have recently seen in Egypt and other neighboring Arab countries, may negatively affect business conditions and adversely affect our results of operations. Parties with whom we do business have sometimes declined to travel to Israel during periods of heightened unrest or tension, forcing us to make alternative arrangements when necessary. In addition, the political and security situation in Israel may result in parties with whom we have agreements involving performance in Israel claiming that they are not obligated to perform their commitments under those agreements pursuant to force majeure provisions in the agreements. We cannot give you any assurance that this will not continue to be the case. Additionally, if there were to be emergency conditions, some of our key employees may be called to active army duty for extended periods of time and that could adversely affect our operations. Our insurance does not cover losses that may occur as a result of events associated with the security situation in the Middle East. Although the Israeli government currently covers the reinstatement value of direct damages that are caused by terrorist attacks or acts of war, we cannot assure you that such government coverage will be maintained. Any losses or damages incurred by us could have a material adverse effect on our business. Any armed conflicts or political instability in the region would likely negatively affect business conditions and could harm our results of operations. Our results of operations may be adversely affected by the devaluation of the dollar against the New Israeli Shekel. We hold most of our cash, cash equivalents and short-term bank deposits in U.S. dollars but incur a significant portion of our expenses, principally salaries and related personnel expenses and administrative expenses, in New Israeli Shekels. As a result, we are exposed to the risk that if the U.S. dollar devaluates against the NIS, as it did in 2008, 2009 and 2010 (by 1.1%, 0.7% and 6.0%, respectively) our NIS denominated expenses will be greater than anticipated when reported in U.S. dollars.Inflation in Israel compounds the adverse impact of such devaluation by further increasing the amount of our Israeli expenses.Israeli inflation may also (in the future) outweigh the positive effect of any appreciation of the U.S. dollar relative to the NIS, if, and to the extent that, it outpaces such appreciation or precedes such appreciation.The Israeli rate of inflation (3.8%, 3.9% and 2.7% in 2008, 2009 and 2010, respectively) has not had a material adverse effect on our financial condition during 2008, 2009 or 2010.The failure of our currency hedging arrangements to protect us from fluctuations in the exchange rates of the NIS in relation to the U.S. dollar, mayexpose us to material adverse effects from such movements.For more information, see Note 2s of our 2010 consolidated financial statements. 21 We may not continue to be entitled to certain tax benefits. We are entitled to certain tax benefits under Israeli government programs. The tax benefits are a function of the “Approved Enterprise” and “Privileged Enterprise” status of our existing facilities in Israel as such terms are defined under the Israeli tax law and regulations. For more information, see “Item 5. Operating and Financial Review and Prospects; Operating Results; Governmental Economic, Fiscal, Monetary or Political Policies that Materially Affected or Could Materially Affect Our Operations”. To date we have not received any such tax benefits because we have not yet generated any taxable income. To maintain our eligibility for such tax benefits, we must continue to meet certain conditions, including making specified investments in fixed assets and financing a percentage of investments with share capital. In December 2010, the “Knesset” (Israeli Parliament) passed the Law for Economic Policy for 2011 and 2012 (Amended Legislation), 2011, which prescribes, among others, amendments in the Law for the Encouragement of Capital Investments, 1959 (“the Law”). The amendment became effective as of January1, 2011.For more information, see Item 5, “Governmental Policies that Materially Affected or Could Materially Affect Our Operations” Based on our current “Approved Enterprise” and “Privileged Enterprise” status, we remain entitled to such tax benefits, but if we cease to maintain this status, we may be required to pay increased taxes on the taxable income that we may generate in the future. It may be difficult to enforce a U.S. judgment against us, or our officers and directors or to assert U.S. securities law claims in Israel. It may be difficult to obtain, within the United States, service of process upon us, since we are incorporated in Israel, and upon our directors and officers and our Israeli auditors, almost all of whom reside outside the United States. In addition, because substantially all of our assets and all of our directors and officers are located outside the United States, any judgment obtained in the United States against us or any of our directors and officers may not be collectible within the United States and may not be enforced by an Israeli court. ITEM 4. INFORMATION ON THE COMPANY History and Development of the Company Our legal and commercial name is Compugen Ltd. We were established as a corporation and have operated under the laws of the State of Israel since 1993. Our principal offices are located at 72 Pinchas Rosen Street, Tel Aviv 69512, Israel, and our telephone number is +972-3-765-8585. Our primary Internet address is www.cgen.com. None of the information on our website is incorporated by reference into this annual report. Compugen is a leading drug and diagnostic discovery company providing novel product candidates addressing important unmet therapeutic and diagnostic needs to pharmaceutical, biotech and diagnostic companies under milestone and royalty bearing – or other revenue sharing – agreements. Unlike traditional high throughput trial and error experimental based discovery, Compugen's discovery efforts consist of in silico (by computer) hypothesis-driven product candidate prediction and selection followed by in vitro and in vivo experimental validation. Compugen's unique in silico prediction and selection capabilities are based on a broad and continuously growing infrastructure of proprietary scientific understandings and predictive platforms, algorithms, machine learning systems and other computational biology tools.Industry collaborations may be entered into before product candidate discovery is undertaken pursuant to “discovery on demand” type arrangements, or with respect to existing product candidates, can be initiated prior to, or at the proof of concept stage, or after selected preclinical activities have been undertaken by Compugen. Our method of discovering novel product candidates involves first selecting – either on our own or with a partner company - an unmet therapeutic or diagnostic need where we believe our predictive capabilities would be relevant, or could be modified to be relevant. After selection of the unmet need we wish to address, we then focus all of our discovery platforms, algorithms and other computational biology capabilities to predict in silico (i.e. in computers) sequences for a typically large number of possible product candidates.Next we utilize proprietary algorithms and tools and other methodologies to select from this large number of possibilities, those novel molecules that we believe have the highest probability of being success for such specified need. Selected molecules are then synthesized and undergo in vitro and/or in vivo validation testing. Currently included in our computational biology capabilities are more than ten discovery platforms that have been created and validated, largely during the past several years, and continue to be enhanced with new scientific knowledge and findings from each discovery run.Each of these platforms incorporates the predictive modeling of various biological phenomena, with each such platform designed to identify novel biologic molecules of a specific type or for a specific purpose. Prior to 2010, validation efforts of each of our individual platforms and initial platform specific discovery runs (i.e., technology-driven approach) resulted in the discovery of novel molecules in a broad range of therapeutic and diagnostic fields and these earlier discoveries represent the majority of the product candidates we have discovered to date, all of which are currently at an early stage. 22 Our initial business beginning in 1994 was to develop and commercialize a computer hardware system and software applications to accelerate homology searches of biological sequences under the name “Bioccelerator” in order to facilitate an understanding of the human genome and proteins. Thereafter, we began to develop better algorithms to increase the speed of processing and to cope with the high level of complexity of life at the molecular level. The initial result of this effort was an early understanding that the majority of human genes can express multiple transcripts (i.e. alternative splicing) and therefore multiple proteins. Beginning with this understanding of alternative splicing, our research efforts from 1997 through 2005 were largely directed to obtaining additional predictive understandings of selected biological phenomena at the molecular level, including how genes express transcripts, how transcripts become proteins, and how proteins are cleaved to create peptides. During this period, and based on these scientific understandings, predictive discovery platforms, algorithms, machine learning systems and other computational biology tools were created which were designed to enable accurate and broadly applicable in silico drug and diagnostic candidate prediction and selection. These efforts, over more than 10 years, created a core infrastructure of scientific understandings, computational biology systems and tools, and an experienced multidisciplinary research team.We obtained revenues during this period by providing certain of these capabilities to third parties (including multi-million dollar collaborations with Abbott Laboratories, Human Genome Sciences Inc., Novartis Pharma AG,Warner-Lambert Company, and the United States Patent and Trademark Office) in the form of services and software products; these activities were discontinued in 2005. Beginning in 2005, an increasing portion of our R&D effort was committed to initial product candidate discovery via our unique in silico prediction and selection approach, while continuing to expand and enhance our discovery infrastructure, which remains an on-going primary objective.From 2006-2009, increasing activities, mainly in the form of in vitro and in vivo studies, were undertaken in order to validate certain of our initial product candidates and we entered into a number of initial industry collaborations based on certain of our discoveries. Prior to 2010, Compugen’s in vitro and in vivo validation studies concluded with disease animal model proof of concept or similar testing.At the completion of such activities, or earlier, Compugen initiated its efforts to enter into collaborations for such molecules. During 2010 we began planning and initiating our “Pipeline Program” pursuant to which the Company has undertaken a substantial increase in the number of molecules being validated, with more than 30 such molecules currently in the Program, and in addition certain molecules are now being advanced further in pre-clinical activities. Newly discovered molecules enter the Program when they begin experimental evaluation following their in silico prediction and selection, and then the Program consists of in vitro and in vivo experimental validation, including animal disease model or similar testing, with selected molecules continuing for up to an additional 18 months with various preclinical activities. It is our intent, in general, to license out - or enter into other collaborations with our product candidates - towards the end of their Pipeline Program activities, although in specific cases we may choose to either take some molecules for further development, or enter into collaborations at an earlier stage. In 1999, we established a division to utilize our in silico predictive discovery capabilities in the agricultural biotechnology field. On January 1, 2002, we transferred this business to Evogene Ltd., a newly formed corporation in exchange for 1,640,000 ordinary shares of Evogene, representing 82% of such company’s initial capital. Since 2002, Evogene has had several financing transactions whereby our shareholdings were diluted, and we extended certain licenses for which we were compensated in Evogene ordinary shares.Since June 2009, we sold a total of 1,066,603 of our Evogene ordinary shares for approximately $3.9 million. As of December 31, 2010, we held 1,083,397 Evogene ordinary shares representing approximately 3.6% of Evogene’s then outstanding ordinary shares. Also in 1999, we established a chemistry division to carry out a research program in which we integrated the disciplines of organic chemistry with physics and advanced computational technologies for the development of a method to substantially increase the predictability and success rates of small molecule drug discovery. These operations were subsequently transferred to a wholly owned subsidiary and then suspended in 2007. In August 2000, we sold 5,000,000 of our ordinary shares in an initial public offering of our shares on the NasdaqMarket at $10.00 per share. In September 2000, we sold an additional 750,000 ordinary shares upon the exercise by our underwriters of their over-allotment option. In January 2002, we listed our shares for trading on the Tel Aviv Stock Exchange (TASE). In November and December 2009 we sold 4,071,700 of our ordinary shares on the Nasdaq Market in an “at the market” offering, at a weighted average price of approximately $4.91 per share. 23 Recent Funding Agreement On December 29, 2010, we entered into a Funding Agreement with Baize under which Baize has provided us with $5,000,000 in support of our Pipeline Program. In exchange, Baize received (i) with respect to five designated product candidates that are currently in the Pipeline Program, the right to receive ten percent (which amount may be reduced under certain circumstances) of certain cash consideration (including both development and post-marketing fees) that may be received by Compugen in the future pursuant to any licenses covering the development and commercialization of products developed from these five designated product candidates, provided that, in all cases, any such Participation Rights are to be reduced by certain pass-through amounts; and (ii) warrants for 500,000 Compugen ordinary shares, exercisable at $6.00 per share through June 30, 2013. Currently, all five designated product candidates are in active research in the Pipeline Program, with their current status ranging from in silico selection to post animal model validation. In addition, Baize has the right, until June 30, 2013, to waive its right to receive Participation Rights, in exchange for 833,334 Compugen ordinary shares. If, prior to June 30, 2011, we receive commitments from third parties for an investment in us of an aggregate of at least $15,000,000, which investment includes financial participation rights in ten or more Compugen-discovered molecules (including at least three of the five designated product candidates identified in the Funding Agreement), the Funding Agreement provides that Baize will be required to elect to either (i) exchange in total its rights to receive Participation Rights as described above for such consideration on the same terms and conditions as would be received by third parties for a $5,000,000 investment in such Subsequent Financing, or (ii) waive in total its rights to receive Participation Rights as described above and have the $5,000,000 investment amount refunded to it, or (iii) exercise its right, as described above, to waive its right to receive Participation Rights in exchange for 833,333 Compugen ordinary shares. The June 30, 2011 deadline for Compugen to receive the future commitments for a new investment may be extended by us on a month to month basis, but not past December 31, 2011, by issuing to Baize a warrant for 83,333 additional Compugen ordinary shares, on the same terms as the original warrant, for each such month of extension. Recent Operating Developments During 2009 and 2010 and up to the current time, we have given priority in our research efforts to (i) therapeutic peptides, proteins and monoclonal antibody drug targets, primarily in the areas of oncology and immunology, and (ii) improvement and modification of existing platforms and the development of new platforms. During 2010 we began planning and initiating our Pipeline Program to both substantially increase the number of product candidates in our validation pipeline, and to advance selected molecules beyond their proof of concept stage. Under this Pipeline Program, newly discovered molecules enter the program when they begin experimental evaluation following their in silico prediction and selection. The Pipeline Program consists of in vitro and in vivo experimental validation, including animal disease model or similar testing, followed by various preclinical activities for selected molecules for up to an additional 18 months.In October 2010, Compugen announced that approximately 20 novel molecules had entered the Pipeline Program, in addition to eight molecules, including CGEN 15001, that had already successfully completed animal disease model or similar therapeutic proof of concept validation studies. We have since added an additional five molecules, all of which are recently discovered novel targets for monoclonal antibody therapeutics, bringing the current total number of molecules in the Pipeline Program to more than 30 at various stages of evaluation.These molecules consist of candidates for protein and peptide therapeutics and drug target candidates for monoclonal antibody therapy, with a focus primarily in the fields of oncology and immunology, including, autoimmune and inflammatory conditions. It is our intent, in general, to license out - or enter into other collaborations with our product candidates - towards the end of their Pipeline Program activities, although in specific cases we may choose to further develop some molecules, or enter into collaborations at an earlier stage, as we have done in the past. 24 Principal Capital Expenditures In the years ended December 31, 2010, 2009 and 2008, our capital expenditures were $46,000, $48,000, and $120,000,respectively, and were spent primarily on laboratory equipment, computer software and hardware and leasehold improvements.We have no current material commitments for capital expenditures. Business Overview Compugen’s mission is to be the world leader in the discovery and providing of novel product candidates to the therapeutic and diagnostic industries under various forms of milestone and revenue sharing agreements. Our extensive and continuously growing discovery infrastructure, currently including more than 10 specific discovery platforms, algorithms, machine learning systems and other computational biology tools is now enabling the predictive discovery of such product candidates. Recently, we began to focus our discovery efforts primarily in the fields of immunology and oncology, and initiated the Pipeline Program to both substantially increase the number of molecules in our validation pipeline and to increase the value of certain of our candidates by advancing selected molecules 12-18 months beyond proof of concept experimental validation. With respect to increasing the number of product candidates, during 2010, approximately 20 additional novel molecules entered our validation pipeline. With respect to advancing selected molecules, we anticipate that the candidates selected for these preclinical activities will continue to be primarily protein, peptide and monoclonal antibody therapeutics in the fields of immunology and oncology. To date, there are over 30 product candidates included in Pipeline Program, which are currently at various stages from in silico selection to post animal model validation Research and Discovery Activities Our research and discovery activities consist of three primary and overlapping components.The first component is our continuing effort to obtain deeper predictive understandings of important biological phenomena at the molecular level through the analysis and integration of biological data of various types such as DNA, RNA, protein and peptide sequences, gene expression data, protein network data, and drug-related data. The second componentutilizes these scientific understandings, in order to continuously expand and enhance our underlying discovery infrastructure through the development of predictive platforms, algorithms, machine learning systems and other computational biology tools. The third component is the utilization of this infrastructure, for ourselves and our partners, for the in silico prediction and selection of multiple novel molecules of interest as potential drugs, drug targets or diagnostics, followed by experimental in vitro and in vivo validation. Infrastructure Platforms We develop predictive biological computer based models and platforms that better enable us to discover potential therapeutic or diagnostic product candidates by analyzing biological data of various types such as DNA and RNA sequences, gene expression data, protein-related data and data related to drugs in development and to drugs already being commercialized. As stated above, for more than a decade, we focused our efforts on obtaining predictive understandings of key biological phenomenon at the molecular level.An important aspect of these efforts was the creation of two key infrastructure platforms - LEADS and MED - integrating our scientific understandings and predictive models.These infrastructure platforms have played a key role in the creation of our more than ten existing product candidate discovery platforms. · LEADS is Compugen’s proprietary bioinformatic platform that provides a comprehensive view of the human transcriptome, proteome, and peptidome which enables the systematic discovery of novel genes, transcripts, proteins and peptides. It includes extensive gene information and annotations, such as splice variants, antisense genes, SNPs, novel genes and RNA editing. At the protein level, LEADS provides full protein annotations, including homologies, domain information, subcellular localization, peptide prediction, and novelty status. · MED is an integrated database recently increased to more than 70,000 public and proprietary microarray experiments representing about 1,400 conditions (i.e. normal tissues, malignant tissues, tissues from drug treated patients, etc.). This is an open platform, and pursuant to collaboration, additional proprietary expression data could be integrated into the platform. All microarray experiments are normalized and unified into a “virtual” chip in which the expression of genes and pathways can be examined across all conditions and tissues simultaneously. To the best of our knowledge this is the only platform that normalizes all such publicly available data. The wealth of the data allows the identification and elimination of exceptional expression results obtained from various data sources, resulting in a system with an improved signal-to-noise ratio. MED findings were found to highly correlate with expression data obtained in house by qRT-PCR assays on well established tissue RNA panels. 25 Product Discovery Platforms In general, each Compugen discovery platform targets a specific area or type of molecule and consists of three modules: prediction, selection and validation. The first two modules are largely in silico (i.e. performed by computer) while the third involves laboratory based in-vitro and in vivo experimental validation of selected candidates. The prediction module utilizes our computational biology capabilities and predictive models with field specific information to predict in silico a large number of putative product candidates for the specific purpose or field of interest.Next, the selection module utilizes proprietary algorithms and tools and other methodologies, including an expert review, to select from this large number of putative product candidates a smaller number of molecules (typically in the low tens to hundreds) that we believe have the highest probability of being product candidates for that specific purpose or field of interest. Some or all of these selected molecules produced and undergo initial experimental validation and thereafter additional in vitro and/or in vivo validation testing in the third module. By using this systematic approach, we have successfully validated the predictive capabilities of a number of discovery platforms, and in addition have discovered numerous product candidates in a number of diagnostic and therapeutic areas that were first predicted in silico and then experimentally validated.In addition, this procedure provides additional data for the continued improvement of the predictive capabilities incorporated in the discovery platforms. As demonstrated by our over ten validated discovery platforms, our core predictive capabilities are broadly applicable across many therapeutic and diagnostic areas.However, at present, our research and discovery efforts are focused primarily on therapeutic proteins and peptides, and monoclonal antibodies, and primarily in the therapeutic fields of immunology (including autoimmune and inflammatory) and oncology.Our business model for pursuing these product candidate discoveries focuses on our Pipeline Program and on “discovery on demand” collaborations. Therapeutic Peptides and Proteins: Platforms and Product Candidates Peptides are short proteins, usually of less than 40 amino acid residues. Such molecules have been used as drugs (therapeutic peptides) for almost two decades, but only in recent years have pharmaceutical and biotechnology companies begun making major investments in these drugs. This recent revival of the therapeutic peptide field is mainly due to improvements in chemical synthesis techniques that allow the synthesis of longer peptides to become almost standard practice. A major advantage of therapeutic peptides over low-molecular-weight drugs is their high specificity for their targets.Consequently, therapeutic peptides tend to have high efficacy and fewer side effects. Today, the number of peptides approved by the FDA in the U.S. and EMEA in the European Union is increasing annually at a much higher rate than that of any other therapeutic class. Further advances in peptide synthesis and peptide drug delivery methods are expected to result in an even higher impact of therapeutic peptides on the drug market. Therapeutic proteins are proteins that are either extracted from human cells or engineered in the laboratory for pharmaceutical use. The majority of biopharmaceuticals marketed to date are recombinant therapeutic protein drugs. Therapeutic proteins are used to treat various diseases like cancer, infectious diseases, immune-related disorders, blood-related disorders etc. In utilizing our discovery infrastructure, we independently, or with a partner company, seek to predict, select and validate novel candidates that answer unmet medical needs and that may be suitable for further development as therapeutic or diagnostic products. Our discovery infrastructure is broadly applicable to numerous applications and fields in both diagnostics and therapeutics, with our current focus being therapeutics, and within therapeutics, the fields of oncology and immunology. Our therapeutic candidates are biologics and include peptide therapeutics, protein therapeutics and drug targets for monoclonal antibody therapy. Among these are novel peptides which modulate known clinically relevant targets and/or pathways, novel proteins which belong to clinically important protein families and/or pathways, and drug targets which reside on the cell surfaces of tissues involved with particular diseases, such as cancer. Although not a current focus for discovery by the Company, our novel diagnostic candidates include protein and nucleic based biomarkers which can indicate the presence or absence of a condition, such as a disease, or a person’s predisposition to either acquire a disease or to respond to a therapeutic treatment. 26 Therapeutic Peptide and Protein Related Platforms: · Protein Family Members Discovery Platform: This platform is designed for the discovery of novel protein members belonging to various known and clinically important protein families. Analysis of the in silico prediction and selection results for the B7/CD28 protein family, the first of three such families selected for validation activities for the new platform, resulted in the identification of nine molecules predicted to be currently unknown members of this intensely and widely studied protein family.Proteins belonging to the B7/CD28 co-stimulatory family are known to play a key role in regulating immune response, and therefore are expected to have significant clinical potential in many pathological conditions, including autoimmune diseases and cancer.CGEN-15001 was one of the nine molecules predicted to be members of the B7/CD28 family, and was the first of these predicted molecules to undergo extensive validation, demonstrating significant therapeutic potential for multiple sclerosis. · Protein-Protein Interaction Blockers (PPI Blockers): This platform is designed for the prediction of peptides to block disease associated protein-protein interactions. The PPI Blockers Discovery Platform consists of two main components:The first component creates a predicted protein-protein interaction map for the protein target of interest in a selected biological pathway, based on the target’s known protein partners and additional proteins predicted by Compugen as potential partners through the analysis of human and non-human proteomes and interaction data.The second component, applied to all relevant key proteins of the pathway, is based on identifying computationally the predicted protein-protein binding segments through sequence and structural characteristics. The identification of these segments allows the design and selection of peptides that could serve as drugs by blocking all or a portion of the interacting site. These peptide blockers may either serve as therapeutic peptides or be used as epitopes for the development of therapeutic antibodies. · GPCRTherapeutic Peptide Ligands: GPCRs are desirable drugs targets – with at least 40% of drugs currently in the market thought to modulate GPCRs. Our GPCR platform aims at finding novel peptide ligand agonists to GPCRs that could become drug candidates and is based on ourcapability to identify GPCR activating peptides from our predicted peptidome. Our underlying peptidome is a collection of thousands of novel human peptide sequences which are expected to be endogenous peptides, and was created by predicting novel cleavage sites in precursor proteins. Using this proprietary platform we have to date, identified eight novel peptides that activate six different GPCRs and have advanced three peptides into in vivo studies. · Disease-Associated Conformation Blockers:This discovery platform is designed to identify segments in proteins of interest that, if introduced therapeutically as synthetic peptides, would block specific conformational changes of such proteins, thereby preventing them from adopting disease-associated conformations and related activities. A key capability of this platform is that it enables a proteome wide search for conformational change blocking peptides in human, viral and bacterial proteomes based only on sequence information. Using this platform we have identified several such peptides for three different targets and have advanced them into in vivo studies. · Intracellular Drug Delivery (IDD):This platform identifies cell penetrating peptides, which can provide intracellular therapeutic targeting, either by delivery of a therapeutic molecule as “cargo”, or by the peptide itself.Compugen’s IDD discovery platform enables the in silico identification of novel peptide sequences that are predicted to have the potential to penetrate the cell membrane.In a validation run of the platform, a number of peptides having various physico-chemical properties potentially relevant for different specific uses were predicted and experimentally evaluated. Their ability to penetrate cells was assessed by two independent well-accepted in-vitro assay systems. In these evaluations, more than 20 of these peptides were shown to possess cell penetrating activity both by visual image analysis through confocal microscopy and quantitative measures performed by flow cytometry analysis. · Viral Peptides: This platform is aimed at the discovery of novel therapeutic peptides from viral genomes for potential human therapeutic use against inflammatory and immune related diseases. The rationale of the platform is based on the concept of utilizing knowledge gained from viruses to subvert the human immune system. The initial run of this platform identified two viral peptides that were shown in in vitro studies on activated immune cells to suppress secretion of various cytokines and chemokines, suggesting anti-inflammatory properties. · Splice Variant Based Therapeutic Proteins: Alternative splicing is a biological phenomenon that enables multiple protein products from a single gene. Our historical platform, the “LEADS infrastructure platform”, models this phenomenon by analyzing databases of sequence data, mainly ESTs (Expressed Sequence Tags – short sub-sequences of a transcribed spliced nucleotide sequence) and predicts the collection of human proteins (proteome), among them many potential novel splice variants. In some cases, splice variants could be drug candidates. The LEADS infrastructure platform is used in other discovery platforms as well.In addition, we have also utilized it to discover splice variants for therapeutic peptides. 27 Therapeutic Peptide and Protein Product Candidates The product candidates listed below are among those discovered or further validated largely as a result of validation activities with respect to our various discovery platforms. However, during 2010 we shifted the focus of our discovery efforts from this “technology driven”, platform by platform approach to a “market-need driven” basis, pursuant to which we, either on our own or with a partner company, will identify an unmet therapeutic need where we believe our predictive capabilities would be relevant, or could be modified to be relevant. In this market need driven approach, our goal is to harness all of our relevant capabilities towards the specific unmet need, rather than relying on a single discovery platform as was the case previously.CGEN 15001 was one of the first discoveries having this new focus, and was one on nine novel molecules discovered in that initial “market-need” driven effort. In addition, during 2010 we initiated our Pipeline Program, pursuant to which certain molecules, including CGEN-15001, are now being advanced further for up to an additional 18 months with various preclinical activities. · CGEN-15001 is a novel protein which has shown potential for the treatment of autoimmune disorders. CGEN-15001 is a fusion protein consisting of the extracellular region of a previously unknown membrane protein in the B7/CD28 family, CGEN-15001T, fused to an Fc domain. The existence and potential utility of the newly discovered parent protein from which CGEN-15001 is derived, was predicted in silico utilizing Compugen’s Protein Family Members Discovery Platform. CGEN-15001 inhibits T cell activation and Th1 and Th17 differentiation, and promotes Th2 differentiation.In an animal model of multiple sclerosis, short term treatment with CGEN-15001 at onset of remission results in long-term inhibition of disease, dramatic amelioration of disease symptoms and abolishment of relapses. This was accompanied with inhibition of infiltration of reactive T lymphocytes into the central nervous system. The significant beneficial effect of CGEN-15001 in the disease is due to induction of immune tolerance, demonstrated by the inhibition of epitope spreading, the underlying phenomenon which causes the relapsing nature of the disease. CGEN-15001 was also demonstrated to have a therapeutic effect in an animal model of rheumatoid arthritis. In this animal model, CGEN-15001 showed efficacy similar to that observed through TNF-alpha blockade with TNFR-Fc, ENBREL®, a widely used biologic disease modifying anti-rheumatic drug (DMARD). Taken together, the results obtained for CGEN -15001 indicate its therapeutic potential for treatment of multiple autoimmune diseases and inflammatory conditions, such as multiple sclerosis and rheumatoid arthritis. · CGEN-25017 is a novel peptide antagonist of the Angiopoietin/Tie-2 pathway that has shown positive therapeutic effects in an animal model of retinopathy, a very serious eye condition characterized by over-growth of blood vessels. In a further study of this disease model, CGEN-25017 was shown to have an additive effect in combination with a VEGF inhibitor.CGEN-25017, which was initially discovered using Compugen’s Disease-Associated Conformation (DAC) Blockers Discovery Platform, had previously demonstrated significant inhibitory activity in two other models of angiogenesis. Based on its anti-angiogenic properties, CGEN-25017 haspotential therapeutic utility for other diseases involving pathological angiogenesis such as cancer and inflammatory conditions, including psoriasis and rheumatoid arthritis. · CGEN-855 is a novel peptide agonist of the FPRL1 GPCR receptor, discovered by Compugen’s GPCR peptide ligand discovery platform. CGEN-855 has shown anti inflammatory activity when tested in animal models of acute inflammation (air pouch model) and exhibited a cardioprotective effect following reperfusion-injury in models of acute myocardial infarction in mice and rats.CGEN-855 was also shown to be beneficial in an animal model of inflammatory bowel disease. These results support the therapeutic potential of CGEN-855 in treatment of acute and chronic inflammation, as well as cardiovascular diseases. · CGEN-856 and CGEN-857 are novel MAS GPCR peptide agonists, discovered by Compugen’s GPCR Peptide Ligand Discovery Platform. CGEN-856 induced relaxation of rat and murine aorta, reduced in-vivo cardiac remodeling induced by isoproterenol or ischemia, and displayed anti-hypertensive effects as well as cardiac and renal anti-fibrotic effects. CGEN-856may thus be a useful therapeutic agent in conditions benefiting from an increase in the activity of the MAS receptor, such as hypertension, heart failure, cardiac remodeling, myocardial infarction, renal fibrosis and other cardiovascular pathologies. · CGEN-25007 is a novel peptide antagonist of gp96 discovered using Compugen’sDisease-Associated Conformation (DAC) Blockers Discovery Platform which is designed for the prediction and selection of peptides that block proteins from adopting their disease-associated conformations. CGEN-25007 exhibited anti-inflammatory activity in both human PBMCs and murine splenocytes challenged with various inflammatory stimuli as well as in an animal model of endotoxemia. CGEN-25007 has also shown positive therapeutic effects in an animal model of inflammatory bowel disease in which it protected mice from the effects of lethal colitis.The above results suggest that CGEN-25007 may thus be a useful therapeutic agent for autoimmune and inflammatory conditions. · CGEN-25009 is a novel peptide of the LGR7 receptor that was discovered by the GPCR Peptide Ligand Discovery Platform. The LGR7 receptor is known to be activated by Relaxin and therefore could potentially have therapeutic activity in various clinical indications including fibrosis, labor complications, infertility and heart failure. CGEN-25009 has shown positive therapeutic effects in an animal model of pulmonary fibrosis.Therefore, CGEN-25009 could have a potential therapeutic utility to treat pulmonary fibrosis and other fibrosis related conditions such as chronic renal failure. 28 Targets for Monoclonal Antibody Therapy:Platforms and Product Candidates During the past two decades, monoclonal antibodies (mAb) have emerged as an important new drug class. Currently, 18 mAbs have been approved for therapeutic use in the United States for various clinical indications, including oncology, chronic inflammatory diseases, transplantation, infectious diseases and cardiovascular diseases. One of the advantages of mAb therapeutics is that, in addition to now being well-established, they have a high success rate from first use in humans to receipt of regulatory approval: 29% for chimeric mAbs and 25% for humanized mAbs.In comparison, the success rate for small molecule drugs is only 11%.Across the branded prescription pharmaceutical market, mAb therapeutics are forecast to be the fasted growing molecule type. Although significant progress has been made in recent years in mAb therapeutics, numerous challenges still remain. One of these is the identification of novel targets for mAb therapy. To this end, Compugen has developed proprietary a mAb-target discovery platform incorporating a number of our proprietary capabilities to identify novel drug targets and support external partnerships. Monoclonal Antibody Related Platform · Monoclonal Antibody Targets: Compugen’s Monoclonal Antibody (mAb) Targets Discovery Platform predicts the existence of proteins that can serve as targets for antibody therapeutics. It relies heavily on Compugen’s LEADS and MED capabilities, two computational biology infrastructure platforms that serve as core components for the development of Compugen’s discovery platforms. The LEADS platform provides a comprehensive view of the human transcriptome, proteome and peptidome, and serves as a rich infrastructure for the discovery of novel genes, transcripts and proteins. It includes extensive gene information and annotation, such as: splice variants, antisense genes, SNPs, novel genes, RNA editing, etc. At the protein level, LEADS provides full protein annotation, including homologies, domain information, sub-cellular localization, peptide prediction, and novelty status. The MED Platform is an integrated database composed of the results from more than 70,000 public and proprietary microarray experiments, normalized and organized into approximately 1,400 therapeutically relevant conditions (i.e., normal tissues, malignant tissues, tissues from drug treated patients). Utilizing a sophisticated query interface, the proprietary MED platform allows the simultaneous examination of the expression of genes and pathways across all 1,400 conditions and tissues as well as all 70,000 microarray experiments. In addition to incorporating MED and LEADS, the mAb Targets Discovery Platform utilizes multiple data sources and algorithms to predict a large number of novel membrane proteins that can serve as targets for antibody therapeutics, such as for various cancer and autoimmune diseases. The selection of appropriate candidates from this large body of predicted membrane proteins is accomplished using sub-modules of algorithms and other computational tools developed specifically for each disease state or protein family. Recently, Compugen’s mAb target discovery capability has been expanded beyond the initial focus on various solid tumors such as lung, ovarian, breast, colorectal and hematological cancers. New field extension modules have been added, which are now enabling the discovery of drug targets involved in drug response, metastatic stage cancer, and additional cancers such as melanoma, renal, liver, and pancreatic. We have recently begun to experimentally validate drug target candidates which are novel membrane proteins which we believe may serve as targets for antibody therapeutics and may play a role in the treatment of various cancer and autoimmune diseases. 29 Monoclonal Antibody Target Product Candidates · CGEN-671, a new drug target for treatment of multiple epithelial tumors, is a membrane splice variant of CD55, a known drug target for gastric cancer. The potential application of CGEN-671 as a drug target was initially predicted in silico through the use Compugen’s Monoclonal Antibody Targets Discovery Platform. Immunohistochemistry (IHC) results from cancerous and healthy tissue sections strongly suggest significant potential for CGEN-671 as a drug target for clinical development of various types of mAb drug therapy for colorectal, breast and lung carcinomas, and possibly for additional epithelial derived tumors. · CGEN-928, a new drug target for the treatment of multiple myeloma (“MM”) is a membrane protein which was predicted through the use of Compugen’s Monoclonal Antibody Targets Discovery Platform.CGEN-928 is uniquely present in advanceddisease stages of MM as well as in drug-resistant and aggressive MM, indicating potential targeting of the more aggressive disease stages and types, currently an unmet medical need.Further studies demonstrated that a polyclonal antibody which specifically recognizes CGEN-928, decreases MM tumor cell proliferation and induces apoptosis. Furthermore, an enhanced decrease in in vitro MM tumor cell growth was demonstrated when combining the CGEN-928 antibody with each of three existing MM standard of care drugs (bortezomib, melphalan, and dexamethasone), compared with the drugs alone. These studies suggest a potential synergistic effect of combining the targeting of CGEN-928 with standard of care drugs, thus providing a potentially enhanced clinical response with the combination therapy. The overall results of the studies done to date for CGEN-928, both of expression and functionality, strongly support its continued development as a potential target for monoclonal antibody based therapy for MM. · CGEN-15001T is a Compugen-discovered novel B7/CD28 family member. CGEN-15001T was shown to be overexpressed at the mRNA level in cancer tissues, specifically in small cell lung cancer and the protein was demonstrated to be localized to the cell membrane. The B7-like properties of the extracellular domain of CGEN-15001T were demonstrated via CGEN-15001 and were shown to have an inhibitory effect on T cells. Therefore, CGEN-15001T has the potential to serve as a drug target for antibody based therapeutics. Other Therapeutic and Diagnostic Platforms and Product Candidates During the past several years, we have developed additional discovery platforms used for the identification of novel molecules that could be potential drug or diagnostic product candidates. As with all of our individual product candidate discovery platforms, these additional platforms rely on Compugen’s broad predictive infrastructure and incorporate algorithms and other computational tools modified or designed for the identification of the specific type of molecule or purpose of such platforms. Since at present our research, discovery and validation efforts are focused on our Pipeline Program in the areas of therapeutic peptides, proteins, and targets for monoclonal antibodies, it is anticipated that for the next few years further development and use of these other discovery platforms, as listed below, will be limited to (i) on-going and any new collaborations with partners in the pharmaceutical and diagnostic industry, or (ii) situations where it is believed any such platforms would be useful, or could be modified to be useful, in support of our activities in our current areas of focus. 30 Other Therapeutic and Diagnostic Platforms · Nucleic-Acid Disease Markers: Using the combination of LEADS and MED infrastructure platforms, we can identify RNA sequences found in different levels in pathological as opposed to healthy conditions. These RNA sequences can be used as biomarkers for the diagnosis of specific pathological conditions, such as cancer. · Protein Disease Markers: Using the combination of LEADS and MED infrastructure platforms, we can identify RNA sequences that are translated to proteins secreted to the blood stream under various pathological conditions. Such protein sequences, identified in the bloodstream, can therefore serve as biomarkers for blood based diagnostic testing for such conditions and related diseases. · Nucleic-AcidPreclinical Toxicity Markers: Using the LEADS infrastructure platform in combination with gene expression experiments designed to identify drug-induced toxicity biomarkers, we can identify high levels of RNA sequences in tissues that were exposed to toxic drug agents. Such RNA sequences can be used as biomarkers for the early detection of toxicity in preclinical trials. · Non-SNP Drug Response Markers: This platform (our “GeneVa platform”) predicts non-SNP genetic variations in the human genome that could serve as potential drug response and disease predisposition markers. This platform consists of three components: a component constituting an atlas with over 350,000 predicted non-SNP variations, a component that associates variations from this atlas with certain conditions of interest (e.g. response to a drug),and an experimentalgenotyping componentthat allows testing of variations on human DNA samples. · New Indications: This platform predicts new indications for existing drugs through the analysis of vast amounts of information and raw data from many different experimental and drug and disease specific sources, including gene expression, known or predicted protein networks, gene regulation data, known or predicted associations between genes and pathologies and other experimental results. A key component of the platform is the MED infrastructure platform, which provides integrated analysis of the results of over 70,000 microarray experiments.The MED infrastructure platform is also being utilized in other discovery platforms such as the mAb Targets Discovery Platform. Initial Agreements Beginning in 2005, we entered into a number of initial agreements under which we gave options to out-license novel therapeutic and diagnostic product candidates, most of which were discovered during the development and validation stages of our discovery platforms as well as “discovery on demand” collaborations where we undertook the utilization of our computational biology based on “prediction and selection” methodologies to systematically discover multiple product candidates in specified fields of interest for our collaboration partners. Among the companies we signed agreements with in the past two years based on these types of collaborations were Bayer, Flamel, Pfizer, and Seattle Genetics. To date, none of the discovery on demand collaborations or individual product candidate collaborations we have entered into have advanced beyond the validation state to the stage of development and commercialization of a specific product candidate, and we believe that many may not advance to such development and commercialization stage. Prior to 2010, Compugen’s in vitro and in vivo validation studies concluded with disease animal model or similar testing.At the completion of such activities, or earlier, Compugen initiated its efforts to enter into collaborations for such molecules.This is at an earlier stage than is typical for licensing in the pharmaceutical industry.Under the Pipeline Program, the Company has undertaken a substantial increase in the number of molecules being validated, with more than 30 such molecules currently in the Pipeline, and in addition certain molecules are now being advanced further in pre-clinical activities.During 2010 we decided that for the next few years we would emphasize our Pipeline Program and allocate a substantial portion of our R&D activities to this focus. This decision to advance further with certain molecules may result in fewer molecules being available for early stage licensing. Under all of the agreements that we have entered to date, and as is customary in the industry, successful outcomes with respect to any validation, development or commercial milestones are not guaranteed nor contractually required of us or of our partner company. In addition, successful validation outcomes do not necessarily ensure that our collaborators will choose to license our product candidates, thus potentially requiring us to seek alternative collaborators or other avenues for the development of these product candidates. Also, mergers or acquisitions involving our collaborators, personnel changes at our collaborators, changes in our collaborators' strategic focus and other changes unknown to us and beyond our control can occur, which potentially could negatively affect the determination by such collaborators whether ultimately to license or continue the development of our product candidates, thus potentially requiring us to seek alternative collaborators or other avenues for the further development and commercialization of these product candidates. 31 These initial agreements were all entered into and will continue to be entered into in the ordinary course of business.Since Compugen has the ability to discover many product candidates and all of its discoveries to date are at an early stage, no single candidate or agreement is material to the Company. Compugen expects that a majority of these initial agreements will not yield commercially viable drugs and that cancellations will occur, and have occurred.Nevertheless, Compugen believes that the relationships established with major pharmaceutical companies through these initial agreements represents an important asset of the Company. Future Agreements We anticipate that the majority of our future agreements will be in connection with product candidates from our market-need driven Pipeline Program and from discovery on demand type collaborations.During 2010 we began planning and initiating the Pipeline Program to both substantially increase the number of product candidates in our validation pipeline, and to advance selected molecules 12-18 months beyond their proof of concept stage. Our Pipeline Program currently consists of over 30 molecules at various stages of evaluation.These molecules are candidates for protein and peptide therapeutics and drug target candidates for monoclonal antibody therapy, with a focus primarily in the fields of oncology and immunology, including, autoimmune and inflammatory conditions. It is our intent, in general, to license out - or enter into other collaborations with these candidates - towards the end of their Pipeline Program activities, although in specific cases we may choose to either take some molecules for further development, or enter into collaborations at an earlier stage, as we have done in the past. In addition, in late 2009, we shifted the focus of our discovery efforts from the previous “technology driven” basis required for us to validate our various individual discovery platforms to a “market-need driven” basis. In this new focus, we first select an important unmet therapeutic need where we believe our predictive capabilities would be relevant, or could be modified to be relevant, and then harness all of our relevant capabilities towards such need, rather than relying on a single discovery platform as was the case previously. Our Strategy Our strategy is to continue to build and utilize a competitive advantage in predictive life science discovery to provide an increasing number of attractive drug and diagnostic product candidates to leading pharmaceutical, biotechnology, and diagnostic companies under various forms of collaborations providing Compugen with milestone payments and royalties or other forms of revenue sharing. The competitive advantage in predictive life science discovery provides the basis for in silico (i.e. in computers) prediction and selection of product candidates for each selected medical need of interest, which are then in vitro and in vivo experimentally validated. In 2010 we initiated our Pipeline Program pursuant to which we intend to both (i) substantially increase the number of predicted and selected product candidates being evaluated by us, and (ii) take selected product candidates further beyond their proof of concept into preclinical activities.In addition to taking forward candidates under our Pipeline Program, we intend to continue to enter into collaborations with major pharmaceutical and diagnostic companies that cover both (i) early-stage licensing of product candidates discovered by our discovery capabilities, primarily in the areas of oncology and immunology, and (ii) “discovery on demand” agreements where existing or new discovery platforms are utilized to predict and select product candidates as required by a partner. To date, we have commenced implementing this strategy through (i) the successful development and validation of our predictive life science infrastructure which now includes more than ten area specific discovery platforms, (ii) the prediction, selection and validation of numerous product candidates in various therapeutic and diagnostic areas,, and (iii) the signing of early stage agreements with major pharmaceutical and diagnostic companies for the development and commercialization of novel therapeutic and diagnostic products. Subsidiary Keddem Bioscience Ltd. In 1999, we established a chemistry division that focused on substantially increasing the predictability and success rates of small molecule drug discovery.On August 1, 2004, we transferred all of the assets and liabilities of this division to Keddem Bioscience (“Keddem”), a wholly-owned subsidiary. 32 In August 2007, we suspended Keddem’s operations and as such, it is reflected as a discontinued operation in our consolidated financial statements.In 2008, in order to continue to seek to maximize the value of Keddem’s intellectual property, we entered into a term sheet agreement with Mada Ltd., a newly formed company owned and managed by the former two co-CEOs of Keddem, under which Compugen will license the Keddem intellectual property to Mada in exchange for royalties on any future revenues and certain access rights to any developed technology. Mada intends to seek third party funding for the development of this intellectual property, but we can give no assurances that it will be successful in doing so. For more information on Keddem, see Item 7. “Major Shareholders and Related Party Transactions; Related Party Transactions; Keddem Bioscience Ltd.”. Significant Investment Evogene Ltd. In 1999, we established a division to utilize our in silico predictive discovery capabilities in the agricultural biotechnology field in order to deliver improved plant traits through the combination of computational genomics, molecular biology and breeding methods. On January 1, 2002, we transferred this business to Evogene Ltd., a newly formed corporation in exchange for 1,640,000 ordinary shares of Evogene, representing 82% of such company’s initial capital. Since 2002, Evogene has completed several financing transactions in which we did not participate and therefore our shareholdings were diluted. Also, during this time period we extended the term of certain licenses to Evogene for which we were compensated in Evogene ordinary shares. Since June 2009, we sold a total of 1,066,603 of our Evogene ordinary shares for approximately $3.9 million. As of December 31, 2010, we held 1,083,397 Evogene ordinary shares representing approximately 3.6% of Evogene’s then outstanding ordinary shares and voting power. For more information on our holdings in Evogene, see also Note 1b to our 2010 consolidated financial statements. Sales, Marketing and Business Development Our principal sales, marketing and business development efforts involve licensing or other forms of collaborations with biotech, pharmaceutical and diagnostic companies for the development and commercialization of our product candidates. In earlier years we provided certain of our capabilities in the form of services and software tools to third parties, but these activities were largely discontinued by 2004. Principal Markets Our business model is primarily based on receiving revenues in the form of fees, milestones, research revenues and royalties and other revenue sharing payments from licensees and development partners.Therefore, current revenues remain insignificant. Revenues for the year ended December 31, 2010 were $1.1 million, most of which were in North America. The approximate geographical breakdown of our revenues for the year ended December 31, 2010 was 67% in North America and 33% in Europe.For the year ended December 31, 2009 the approximate geographical breakdown of our revenues was 10% in North America and 90% in Europe.For the year ended December 31, 2008, the approximate geographical breakdown of our revenues was 12% in North America and 88% in Israel. Raw Materials We use a large range of raw materials in our research and discovery activities, including databases, biological reagents and biological samples. We use biological information databases such as databases of ESTs, which are short nucleotide sequences that code for the expression of partial mRNA, databases of mRNA and DNA sequences, gene expression databases, including datasets from microarray experiments, databases which link proteins to diseases, protein-protein interaction and pathway databases and databases that match drugs with their respective targets.These databases include both public free of charge databases as well as proprietary databases. The public databases are maintained by various, often publically funded organizations, and are regularly updated. The proprietary databases are licensed or accessed on standard commercial terms. 33 We also use a large range of biological reagents such as cell growth media, enzymes, peptides, proteins and antibodies as well as cell lines and human tissue samples for our therapeutic and diagnostic validation activities. We use a variety of commercially available growth media and enzymes as well as antibodies directed towards publicly known moleculesfrom various companies (such as Sigma Aldrich, Abcam). We also obtain from companies such as Sigma Aldrich and Rockland Immunochemicals Inc antibodies and hybridomas which they develop specifically for our candidates and from companies such as Pepscan Therapeutics and Sigma Aldrich synthesized peptides.With respect to cell lines, we use commercially available human cell lines which we purchase from companies, such as the American Type Culture Collection, a nonprofit biological resource center and research organization.Some of these cell lines are modified by us for Compugen’s target expression.We also use a wide variety of commercially available cell lines for various functional and molecular biology assays. We use RNA samples derived from various human cancer tissues (i.e. colon carcinoma, breast cancer) and normal tissues (i.e. brain, kidney, heart) which arecommercially available from various companies such as Analytical Biological Services Inc., Biochain, and Asterand. Intellectual Property Rights Our intellectual property assets are our principal assets. These assets include the intellectual property rights subsisting in our proprietary know-how and trade secrets underlying our predictive biology capabilities and discovery platforms, our patents and patent applications, particularly with respect to Compugen discovered molecules and utilities, and the copyrights subsisting in our software and related documentation.We seek to vigorously protect our rights and interests in our intellectual property. We expect that our commercial success will depend on, among other things, our ability to obtain commercially valuable patents especially for our therapeutic and diagnostic product candidates, maintain the confidentiality of our proprietary know-how and trade secrets and otherwise protect our intellectual property. We seek patent protection for certain promising inventions that relate to our therapeutic and diagnostic potential product candidates as well as certain components of our technology platforms. Subject to the following paragraph, we currently have a total of 25 issued patents of which 23 are U.S. patents. Subject to the following paragraph, we also have 78 pending patent applications, which include 32 patent applications that have been filed in the United States (two of which have to date been allowed for issuance) and three applications that have been filed under the Patent Cooperation Treaty for which we have not yet designated the countries of filing. Our general policy is to continue patent filings and maintenance for our therapeutic and diagnostic inventions, including for related inventions such as antibodies and peptides, only with respect to candidates or projects that are being actively pursued internally or with partners, or that we believe to have future commercial potential. We routinely abandon patent applications and may choose to abandon maintenance of patents supporting candidates or projects that do not meet these criteria; at the current time, and in view of the many projects at Compugen, we do not consider any individual patent or patent application, when considered alone, to be material to the Company. We also seek protection for our proprietary know-how and trade secrets that are not protectable or protected by patents, by way of safeguarding them against unauthorized disclosure. This is done through the extensive use of confidentiality agreements and assignment agreements with our employees, consultants and third parties as well as by technological means. We use license agreements both to access third party technologies and to grant licenses to third parties to exploit our intellectual property rights. We also seek protection for our proprietary know-how and trade secrets that are not protectable or protected by patents, by way of safeguarding them against unauthorized disclosure. This is done through the extensive use of confidentiality agreements and assignment agreements with our employees, consultants and third parties as well as by technological means. We use license agreements both to access third party technologies and to grant licenses to third parties to exploit our intellectual property rights. Competition The biotechnology and pharmaceutical industries are highly competitive. Numerous entities in the United States and elsewhere compete with our efforts to make discoveries and out-license them to pharmaceutical companies. Our competitors include pharmaceutical, biotechnology and diagnostic companies, academic and research institutions and governmental and other publicly funded agencies. 34 We face, and expect to continue to face, competition from entities that discover and develop products that have a function similar or identical to the function of our therapeutic and diagnostic product candidates.In respect of our therapeutic product candidates, our potential competitors comprise companies that discover, develop or commercialize therapeutic protein or peptides such as Amgen, Inc., Pfizer, Inc., Genentech, Inc., and Zymogenetics, Inc.In respect of our diagnostic product candidates, we potentially face competition from any company to the extent that it discovers or develops diagnostic products. These companies include companies such as Abbott, Beckman, LabCorp, Quest and Roche. Our discovery program depends, in large part, on our discovery platforms and other technologies and our proprietary data to make inventions and establish intellectual property rights in genes and gene-based products, including mRNAs, proteins and peptides. There are a number of other means by which such inventions and intellectual property can be generated. We believe that our computational technologies, and specifically our discovery platforms, provide us with a competitive advantage in the field of predicting gene-based products, and occasionally gain some information on their biological importance. We believe that this advantage is made possible by the incorporation of ideas and methods from mathematics and computer science into biology, and by the modeling of significant biological phenomena and the resultant better research capabilities that we have developed. Nevertheless, we may lose this advantage if our existing or future competitors make scientific and technological progress. In addition, we may discover and pursue the development of therapeutic or diagnostic product candidates that could conflict with our collaborators’ discovery and development plans, including licensees or collaborators to whom we granted in the past a license to use certain of our earlier computational platforms. Government Regulation Environmental Regulation Some of our research and development activities involve the controlled use of biological and chemical materials, a small amount of which could be considered to be hazardous. We are subject to Israeli laws and regulations governing the use, storage, handling and disposal of all these materials and resulting waste products. We store relatively small amounts of biological and chemical materials. To our knowledge, we substantially comply with these laws and regulations. However, the risk of accidental contamination or injury from these materials cannot be entirely eliminated. In the event of an accident, we could be held liable for any resulting damages, and any liability could exceed our resources. Regulation of Use of Human Tissue We need to access and use various human or other organisms’ tissue samples for the purpose of development and or validation of some of our products. Our access and use of these samples is subject to government regulation, in the United States, Israel and elsewhere and may become subject to further regulation. United States and other governmental agencies may also impose restrictions on the use of data derived from human or other tissue samples. To our knowledge, we substantially comply with these regulatory requirements. Regulation of Products Developed with the Support of Research and Development Grants For a discussion of regulations governing products developed with research and development grants from the Government of Israel, see “Item 5. Operating and Financial Review and Prospects; Research and Development, Patents and Licenses; Israeli Government Research and Development Programs.” 35 Regulation of Therapeutic Product Candidates In the U.S., the FDA regulates drugs under the Federal Food, Drug, and Cosmetic Act, or FDCA, and implementing regulations. The process of obtaining regulatory approvals and the subsequent compliance with appropriate federal, state and local statutes and regulations require the expenditure of substantial time and financial resources. Failure to comply with the applicable requirements at any time during the product development process, approval process or after approval, may subject an applicant to administrative or judicial sanctions. The process required by the FDA before a drug may be marketed in the U.S. generally involves the following: • completion of preclinical laboratory tests, animal studies and drug manufacturing in compliance with the FDA’s Good Laboratory Practices or other applicable regulations; • submission to the FDA of an investigational new drug application, or IND, which must become effective before human clinical trials may begin; • approval by an institutional review board, or IRB, at each institution participating in a clinical trial, which must review and approve the plan for any clinical trial before it commences at that institution; • performance of adequate and well-controlled human clinical trials in accordance with Good Clinical Practices, current Good Manufacturing Practice or GCPs, to establish the safety and efficacy of the proposed drug for its intended use; • submission to the FDA of a new drug application, or NDA; • satisfactory completion of an FDA inspection of the manufacturing facility or facilities at which the drug is produced to assess compliance with current Good Manufacturing Practice, or cGMP, to assure that the facilities, methods and controls are adequate to preserve the drug’s identity, strength, quality and purity; and • FDA review and approval of the NDA. Once a product candidate is identified for development it enters the preclinical testing stage. An IND sponsor submits the results of the preclinical tests, together with manufacturing information and analytical data, and applicable clinical data or literature, among other things, to the FDA as part of the IND. The sponsor will also include a protocol detailing, among other things, the objectives of the first phase of the clinical trial, the parameters to be used in monitoring safety, and the effectiveness criteria to be evaluated, if the first phase lends itself to an efficacy evaluation. The IND automatically becomes effective 30 days after receipt by the FDA, unless the FDA, within the 30-day time period, places the clinical trial on a clinical hold. In such a case, the IND sponsor and the FDA must resolve any outstanding concerns before the clinical trial can begin. Clinical holds also may be imposed by the FDA at any time before or during studies due to, among other things, safety concerns or non-compliance. Human clinical trials are typically conducted in three sequential phases that may overlap or be combined: • Phase 1: The drug is introduced into healthy human subjects and tested for safety, dosage tolerance, absorption, metabolism, distribution and excretion. In the case of some products, usually for severe or life-threatening diseases, especially when the product may be too inherently toxic to ethically administer to healthy volunteers, the initial human testing is often conducted in patients. • Phase 2: Involves studies in a limited patient population to identify possible adverse effects and safety risks, to preliminarily evaluate the efficacy of the product for specific targeted diseases and to determine dosage tolerance and optimal dosage. • Phase 3: Involves studies undertaken to further evaluate dosage, clinical efficacy and safety in an expanded patient population at geographically dispersed clinical study sites. These studies are intended to establish the overall risk-benefit ratio of the product and provide an adequate basis for product labelingand approval. Progress reports detailing the results of the clinical trials must be submitted at least annually to the FDA and safety reports must be submitted to the FDA and the investigators for serious and unexpected adverse events. The FDA or the sponsor may suspend or terminate a clinical trial at any time on various grounds, including a finding that the research subjects or patients are being exposed to an unacceptable health risk. United States Review and Approval Processes The results of product development, preclinical studies and clinical trials, along with descriptions of the manufacturing process, analytical tests conducted on the chemistry of the drug, proposed labeling, and other relevant information are submitted to the FDA as part of an NDA requesting approval to market the product for one or more indications.The FDA initially reviews all NDAs submitted to ensure that they are sufficiently complete for substantive review before it accepts them for filing. The FDA may request additional information rather than accept an NDA for filing. Once the submission is accepted for filing, the FDA begins an in-depth substantive review. The FDA may refer the NDA to an advisory committee for review, evaluation and recommendation as to whether the application should be approved and under what conditions. The FDA is not bound by the recommendation of an advisory committee. 36 The review process is lengthy and the FDA may refuse to approve an NDA if the applicable regulatory criteria are not satisfied or may require additional clinical or other data and information. Even if such data and information are submitted, the FDA may ultimately decide that the NDA does not satisfy the criteria for approval. If a product receives regulatory approval, the approval may be limited to specific diseases and dosages or the approved indications for use may otherwise be limited, which could restrict the commercial value of the product. In addition, the FDA may require a company to conduct post-approval testing, including Phase 4 clinical trials, to further assess a drug’s safety and effectiveness after NDA approval, and may require testing and surveillance programs to monitor the safety of approved products which have been commercialized including Risk Evaluation and Mitigation Strategy (REMS) to ensure that the benefits of a drug outweigh its risks. Organizational Structure Our research and discovery, business development and commercial operations are all carried out primarily from our Tel Aviv offices. In 1997, we incorporated our wholly-owned U.S. subsidiary, Compugen USA, Inc., and in January 2008, we established a wholly-owned UK Subsidiary, Compugen UK Ltd.During 2010, our US subsidiary had no significant activities and our UK subsidiary was dissolved. Property, Plants and Equipment As of January 1, 2011, we lease an aggregate of approximately 15,380 square feet of office and biology laboratory facilities in Tel Aviv, Israel, which lease expires in December 2012. We believe that the facilities that we currently lease are sufficient for at least the next 12 months. There are no encumbrances on our rights in these leased properties or on any of the equipment that we own. To our knowledge, there are no environmental issues that affect our use of the properties that we lease. ITEM 4A. UNRESOLVED STAFF COMMENTS Not Applicable ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS The following discussion of our critical accounting policies and our financial condition and operating results should be read in conjunction with our consolidated financial statements and related notes, prepared in accordance with U.S. GAAP as of December 31, 2010, and with any other selected financial data included elsewhere in this annual report. Background We are a company that engages in drug and diagnostic product candidate discovery and commercialization of such candidates largely through early stage licensing and development agreements providing Compugen with milestone payments and royalties, or other revenue sharing amounts. Our business is focused on using our extensive and continuously growing discovery infrastructure, currently including more than 10 specific discovery platforms, algorithms, machine learning systems and other computational biology tools to predict, select and validate therapeutic drug candidates and diagnostic biomarker candidates in areas of significant unmet medical need and high industry interest.We are now focusing our efforts specifically in the fields of oncology and immunology, and on molecules for protein and peptide therapeutics, and monoclonal antibodies.Prediction and selection of product candidates is largely computer based, taking advantage of our broadly applicable and extensive discovery infrastructure, while validation of the resulting candidates is accomplished through the use of various in vitro and in vivo experimental techniques.Product candidate discovery programs are pursued either (i) by us independently as part of our market-need driven Pipeline Program and/or (ii) under “discovery on demand” collaborations with partner companies whereby our discovery capabilities are targeted to areas of interest of such partner companies. 37 OPERATING RESULTS Overview Overview of Operating Results We have incurred losses and our revenues may not increase over the next few years. Since our inception, we have incurred significant losses and, as of December 31, 2010, we had an accumulated deficit of $168 million. We may continue to incur net losses in the foreseeable future. In late 2004, we began to focus a significant portion of our research and discovery efforts on the creation of field specific discovery platforms intended to identify novel drug and diagnostic product candidates and discontinued commercialization of our computational biology software products, with a resulting decrease in revenues.We incurred net losses of approximately $13 million in 2008, approximately $4 million in 2009, and approximately $7 million in 2010. We may continue to incur net losses in the future due in part to the costs and expenses associated with our research and discovery activities, including the building and validation of additional discovery platforms. Our business model is primarily based on receiving revenues in the form of fees and research revenues, milestones and royalties, and other revenue sharing payments from the commercialization of drug and diagnostic products by third partiesbased on product candidates (i) discovered by us and then licensed to such third parties, and/or (ii) discovered pursuant to various forms of collaborations with such third parties whereby our discovery platforms or other discovery capabilities target their areas of their interest.To date, such third party arrangements with respect to existing product candidates have only been entered into at the early, proof of concept stage. During 2010, our Pipeline Program was initiated to take certain product candidates forward in the preclinical stage prior to licensing or other collaborations for such product candidates. Our net research and development expenses are expected to account for more than 60% of our total operating expenses. Our net research and development expenses are expected to be our major operating expense in 2011, accounting for more than 60% of our expected total 2011 operating expenses. Our research and development expenses have always comprised a significant portion of our expenses. In 2008, 2009 and 2010, these expenses continued to be, and we expect will continue to be, our largest operating expense. Overview of Liquidity and Capital Resources. We currently have sufficient working capital in order to sustain our operations for the next twelve months.For a detailed description of our cash and cash equivalents position, see “Liquidity and Capital Resources” in this Item 5. Compensation expenses attributed to option grants. We recorded compensation expenses of approximately $1.7 million in 2008, approximately $1.5 million in 2009, and approximately $2.1 million in 2010 in connection with the grant of share options. These expenses are attributable to options that we granted to our employees, management and directors and to those of our consultants to whom we granted stock options with an exercise price at the fair market value known on the date of grant. The fair value of these grants is amortized over the vesting periods of the individual share options. As of December 31, 2010, the total unamortized estimated compensation expenses related to options granted prior to that date was approximately $3.5 million.This estimate is subject to the amount of granted options at any given point in time. Our current policy is to grant options at the fair market value known on the date of grant.For more information, see Note 2n of our 2010 consolidated financial statements. Critical Accounting Policies The preparation of our consolidated financial statements and other financial information appearing in this annual report requires our management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We evaluate on an on-going basis these estimates, mainly related to revenues, share based payments, fair value measurements and disclosures, commitments and contingencies, and income tax. 38 We base our estimates on our experience and on various assumptions that we believe are reasonable under the circumstances. The results of our estimates form the basis for our management’s judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Revenue Recognition We generate revenues from collaboration research agreements under which we deliver novel product candidates and professional services and may receive future milestones and royalties on successful products. In previous years we also generated revenues from the licensing of software products. We view our collaboration research agreements as service arrangements and follow the revenue recognition criteria in SAB 104. Under these arrangements revenue is being recognized when we complete our performance obligations. We believe that the customer realizes value from the transaction only when and if the final act is performed and, therefore, performance should be deemed to have occurred and revenue recognized, when that act takes place. As of the balance sheet date, no milestones payments and royalties have been received.During 2010, we recognized revenues from product candidate collaboration agreements, under which we perform research services. We view our product candidate collaboration agreements under which we perform research services as arrangements subject to the revenue recognition criteria in SAB 104.Revenue is being recognized when we completes our performance obligation. Deferred revenues include amounts received from customers for which revenue has not been recognized. Share Based Payments We account for stock-based compensation in accordance with ASC 718, “Compensation – Stock Compensation” (“ASC 718”).ASC 718 requires companies to estimate the fair value of equity-based payment awards on the date of grant using an option-pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as an expense over the requisite service periods in our consolidated income statement. We primarily selected the Black-Scholes-Merthon model, which is the most common model in use in evaluating stock options.This model evaluates the options as if there is a single exercise point, and thus considers and expected option life (expected term).The input factored in this model is constant for the entire expected life of the option. We recognize compensation expenses for the value of awards which have graded vesting based on the straight line method over the requisite service period of each of the awards, net of estimated forfeitures.ASC 718 requires forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates.The term “forfeitures” is distinct from “cancellations” or “expirations” and represents only the unvested portion of the surrendered option.We currently expect, based on analysis of our historical forfeitures, that between 90% to 96% of our employee options will actually vest, and therefore as of December 31, 2010, we have applied an annual forfeiture rate between 4% to 10% for all such options, assuming this percentage of options will not actually vest. The computation of expected volatility is based on realized historical stock price volatility as well as historical volatility of our stock starting from our IPO date.The risk-free interest rate assumption is the implied yield currently available on United States treasury zero-coupon issues with a remaining term equal to the expected life term of the options.We determined the expected life of the options according to the actual life term method, using the average of vesting and the contractual term of the option. Share-based compensation expense recognized under ASC 718 was $1.7 million, $1.5 million and $2.1 million for the years ended December 31, 2008, 2009 and 2010 respectively. 39 Fair Value Measurements and Disclosures ASC 820, “Fair Value Measurements and Disclosures” (“ASC 820”) defines fair value as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining the fair value measurements for assets and liabilities required to be recorded at fair value, we consider the principal or most advantageous market in which it would transact and consider assumptions that market participants would use when pricing the asset or liability, such as inherent risk, transfer restrictions and risk of nonperformance. ASC 820 also establishes a fair value hierarchy that requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. A financial instrument's categorization within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. ASC 820 establishes three levels of inputs that may be used to measure fair value: Level 1 -quoted prices in active markets for identical assets or liabilities; Level 2 -inputs other than Level1 that are observable, either directly or indirectly, such as quoted prices in active markets for similar assets or liabilities, quoted prices for similar assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities; or Level3 -unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. We determine that the fair value of the investment in Evogene to be classified under Level 1 since it is based on quoted market prices. Under the Funding Agreement with Baize and in accordance with ASC 730-20, “Research and Development Arrangements” and ASC 815, “Derivative and Hedging” We considered the Participation Rights as well as theConversion Alternativeof the instrument issued to be a research and development arrangement coupled with embedded derivatives as those instruments do not have fixed settlement provisions. Consequently, we determined that the embedded derivatives should be accounted for as a liability to be measured at fair value at inception. The embedded derivatives will be re-measured to fair value at each reporting period until their exercise or expiration with the change in value reported in the statement of operations (as part of financial income or expenses). In addition, under this arrangement we issued detachable warrants to the investor. (See Item 4. “Information on the Company; Recent Funding Agreement”). We determine the fair value of the embedded derivatives using a multi period Binomial model with monthly observations, while the Exercise Price used in the Binomial Model is the Cash Consideration from certain molecules which value was estimated using the Income Approach. The Income approach utilizes a discounted cash flow model, as we believe that this approach best approximates the fair value of the expected income from certain molecules in the pipeline program that are underlying this arrangement. Judgments and assumptions related to revenues, future short-term and long-term growth rates, weighted average cost of capital, interest, capital expenditures, cash flows, and market conditions are inherent in developing the discounted cash flow model. The material assumptions used for the Income approach for 2010 were years of projected net cash flows, a discount rate and the market growth rate. We considered historical rates and current market conditions when determining the discount and growth rates to use in our analyses. If these estimates or their related assumptions change in the future it may affect the fair value of our results. We determine that the fair value of the embedded derivatives is to be classified under Level 3 according to the fair value hierarchy mentioned above. We determine the fair value of the detachable warrants using Monte Carlo simulation paths of the Company's stock prices. The Monte Carlo Model was chosen following the need to calculate the mean average closing market price of the shares on Nasdaq within the ten consecutive trading days. The above approached to valuation uses estimations, which are consistent with the plans, and estimates that we use to manage our business. There is inherent uncertainty in making these estimates. 40 Commitments and Contingencies We periodically estimate the impact of various conditions, situations and/or circumstances involving uncertain outcomes to our financial condition and operating results. These events are called “contingencies”, and the accounting treatment for such events is prescribed by the Statement of ASC 450, “Contingencies” (“ASC 450”). ASC 450 defines a contingency as “an existing condition, situation, or set of circumstances involving uncertainty as to possible gain or loss to an enterprise that will ultimately be resolved when one or more future events occur or fail to occur”.Legal proceedings are a form of such contingencies. We are not currently involved in any legal proceedings and are not required to assess the likelihood of any specific adverse judgments or outcomes of such proceedings or of any potential ranges of probable losses. A determination of the amount of any accruals, if required, for these contingencies would be made after careful analysis. For more information in relation to legal proceedings, see “Item 8.Financial Information; Consolidated Statements and Other Financial Information; Legal Proceedings.”It is possible, however, that future results of operations for any particular quarter or annual period could be materially affected by changes in our assumptions or as a result of the effectiveness of our strategies related to these legal proceedings. Accounting for Uncertainty in Income Taxes We and our subsidiaries account for income taxes in accordance with ASC 740, “Income Taxes” and its related guidance on accounting for uncertain tax positions previously issued as FIN 48, “Accounting for Uncertainty in Income Taxes”. ASC 740 prescribes the use of the liability method whereby deferred tax assets and liability account balances are determined based on differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. We and our subsidiaries provide a valuation allowance to reduce deferred tax assets to their estimated realizable value. ASC 740 provides detailed guidance for the financial statement recognition, measurement and disclosure of uncertain tax positions recognized in an enterprise's financial statements in accordance with ASC 740. We must assess the likelihood that we will be able to recover our deferred tax assets. If recovery is not likely, we must increase our provision for taxes by recording a valuation allowance against the deferred tax assets that we estimate will not ultimately be recoverable. We believe that full valuation allowance should be provided against our deferred tax assets recorded on our consolidated balance sheets. Although we believe we have adequately reserved for our uncertain tax positions, no assurance can be given that the final tax outcome of these matters will not be different. We will adjust these reserves in light of changing facts and circumstances, such as the closing of a tax audit or the refinement of an estimate. To the extent that the final tax outcome of these matters is different than the amounts recorded, such differences will impact the provision for income taxes in the period in which such determination is made. Recently Issued Accounting Standards In September2009, the FASB amended the ASC as summarized in Accounting Standard Update (“ASU”) 2009-14, Software (Topic 985): Certain Revenue Arrangements That Include Software Elements, and ASU 2009-13, Revenue Recognition (Topic 605): Multiple-Deliverable Revenue Arrangements. As summarized in ASU 2009-14, ASC Topic 985 has been amended to remove from the scope of industry specific revenue accounting guidance for software and software related transactions, tangible products containing software components and non-software components that function together to deliver the product’s essential functionality. As summarized in ASU 2009-13, ASC Topic 605 has been amended (1)to provide updated guidance on whether multiple deliverables exist, how the deliverables in an arrangement should be separated, and the consideration allocated; (2)to require an entity to allocate revenue in an arrangement using estimated selling prices of deliverables if a vendor does not have vendor-specific objective evidence (“VSOE”) or third-party evidence of selling price; and (3)to eliminate the use of the residual method and require an entity to allocate revenue using the relative selling price method. The accounting changes summarized in ASU 2009-14 and ASU 2009-13 are both effective for fiscal years beginning on or after June15, 2010, with early adoption permitted. Adoption may either be on a prospective basis or by retrospective application. We believe the adoption of this guidance will not have a material impact on our financial condition, results of operations or cash flows. In February 2010, the FASB issued Accounting Standards Update (ASU) No. 2010-09, which amends the Subsequent Events Topic of the Accounting Standards Codification (ASC) to eliminate the requirement for public companies to disclose the date through which subsequent events have been evaluated. We will continue to evaluate subsequent events through the date of the issuance of the financial statements, however, consistent with the guidance, this date will no longer be disclosed. We do not believe that the adoption of this guidance will have a material impact on our financial position, results of operations or cash flows of the Company. 41 In January 2010, the FASB issued ASU 2010-06, “Fair Value Measurements and Disclosures (ASC 820): Improving Disclosures about Fair Value Measurements.” This update will require (1)an entity to disclose separately the amounts of significant transfers in and out of Levels1 and 2 fair value measurements and to describe the reasons for the transfers; and (2)information about purchases, sales, issuances and settlements to be presented separately (i.e. present the activity on a gross basis rather than net) in the reconciliation for fair value measurements using significant unobservable inputs (Level3 inputs). This guidance clarifies existing disclosure requirements for the level of disaggregation used for classes of assets and liabilities measured at fair value and require disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements using Level2 and Level3 inputs. The new disclosures and clarifications of existing disclosure are effective for fiscal years beginning after December15, 2009, except for the disclosure requirements related to the purchases, sales, issuances and settlements in the roll forward activity of Level 3 fair value measurements. Those disclosure requirements are effective for fiscal years ending after December31, 2010. We do not believe that the adoption of this guidance have or will have a material impact on our financial position, results of operations or our cash flows. Results of Operations Selected Financial Data The following discussion and analysis is based on and should be read in conjunction with our audited consolidated financial statements, including the related notes, contained in “Item 18 – Financial Statements” and the other financial information appearing elsewhere in this annual report. Year ended December 31, (US$ in thousands, except share and per share data) Consolidated Statements of Operations Data Revenues $ $ $ Cost of revenues 7 - Research and development expenses Less - governmental and other grants ) ) ) Research and development expenses, net Marketing and business development expenses General and administrative expenses Total operating expenses * Operating loss ) ) ) Financial income, net 65 Otherincome, net 53 Loss from continuing operations ) ) ) Gain (loss) from discontinued operations ) 12 - Net loss $ ) $ ) $ ) Basic and diluted net loss per share from continuing operations ) ) ) Basic and diluted net loss per share from discontinued operations - - - Basic and diluted net loss per share ) ) ) Weighted average number of shares used in computing basic and diluted net loss per share (*)Includes stock based compensation – see Note 12 of our 2010 consolidated financial statements. 42 As of December 31, (US$ in thousands) Consolidated Balance Sheet Data: Cash and cash equivalents, short-term bank deposits, marketable securities and restricted cash $ $ $ Receivables on account of shares and from funding arrangement - Investment in Evogene Trade receivables, other accounts receivable and pre-paid expenses Total assets Research and development funding arrangement - - Accumulated deficit ) ) ) Total shareholders' equity Years Ended December 31, 2010 and 2009 Revenues.Revenues increased from approximately $250,000 in 2009 to approximately $1.1 million in 2010. The increase is due to collaboration research services agreements for which all of the conditions required to recognize revenues were met and accordingly recognized during 2010. Cost of Revenues. Cost of revenues attributable to certain collaboration research services agreement totaled approximately $224,000 for 2010 and zero for 2009. Research and Development Expenses, Net. Research and development expenses, net increased by 3%, to approximately $5.2 million for 2010, from approximately $5.1 million for 2009. The increase in our research and development expenses, net, was primarily due to the devaluation of the US dollar against the New Israeli Shekel and increase in non-cash expense related to stock based compensation.Also, governmental and other research and development grants that we received and which are subtracted from research and development expenses when calculating research and development expenses, net, increased in 2010 compared with 2009.Research and development expenses, net, as a percentage of total operating expenses, decreased from 64% in 2009 to 60% in 2010. Research and development expenses, increased by 4%, to approximately $6.2 million for 2010 from approximately $6.0 million for 2009. This increase was primarily due to the devaluation of the US dollar against the New Israeli Shekel and increase in non-cash expense related to stock based compensation, from approximately $790,000 for 2009 to approximately $883,000 for 2010. Marketing and Business Development Expenses. Marketing and business development expenses decreased by 7% to approximately $633,000 in 2010 from approximately $681,000 in 2009. This decrease was due to the suspension of our US subsidiary activities and termination of our UK subsidiary activities at the beginning of 2009. Marketing and business development expenses, as a percentage of total operating expenses, decreased from 9% in 2009 to 7% in 2010. General and Administrative Expenses. General and administrative expenses increased by 35% to approximately $2.9 million for 2010 from approximately $2.1 million for 2009. This increase was primarily due to non-cash expenses related to stock based compensation which totaled approximately $1.1 million for 2010 compare with approximately $656,000 for 2009. General and administrative expenses, as a percentage of total operating expenses, increased from 27% in 2009 to 33% in 2010. Financial Income, Net. Financial income, net, increased to approximately $241,000 for 2010 from approximately $65,000 for 2009. This increase was primarily due to an increase in deposits of cash and cash related account balances generated from the sale of ordinary shares in an “at the market” offering on Nasdaq during the fourth quarter of 2009. This increase was partially offset by issuance expenses and change in fair value of the Funding Agreement signed in December 2010. Other Income. Other income, net, decreased to $434,000 in 2010 compared to $3.7 million in 2009.This decrease was due to realized gain derived from the sale of a portion of our holdings of Evogene ordinary shares during 2009. 43 Years Ended December 31, 2009 and 2008 Revenues.Revenues decreased by 26% from approximately $338,000 in 2008 to approximately $250,000 in 2009. The decrease in revenues was primarily due to license fees related to the extension of the LEADS license agreement with Evogene which was recognized in full in 2008.Only in 2007, did we begin to recognize revenues based on the business model implemented in 2004, which revenues remain insignificant.Revenues based on such business model were $40,000 and $250,000 for the years 2008 and 2009, respectively. This increase is due to the fact that during these two years, we met all of the conditions required to recognize certain revenue from our existing collaborations, mainly in 2009. Research and Development Expenses, Net. Research and development expenses, net decreased by 42%, to approximately $5.1 million for 2009 from approximately $8.7 million for 2008. The decrease in our research and development expenses, net, was primarily due to a restructuring which took place in November 2008 and which was intended to reduce our operating costs and cash burn.Also, governmental and other research and development grants that we received and which are subtracted from research and development expenses when calculating research and development expenses, net, increased in 2009 compared with 2008.Research and development expenses, net, as a percentage of total operating expenses, decreased from 66% in 2008 to 64% in 2009. Research and development expenses, decreased by 35%, to approximately $6.0 million for 2009 from approximately $9.3 million in 2008. The decrease was due to the November 2008 restructuring, the major portion of which was reflected in decreased payroll expenses and totaled approximately $2.2 million of reduced expenses (including stock based compensation). Marketing and Business Development Expenses. Marketing and business development expenses decreased by 32% to approximately $681,000 in 2009 from approximately $996,000 for 2008. This decrease was due to a reduction in the number of our personnel and related expenses following the November 2008 restructuring and the suspension of Compugen USA Inc. operations at the beginning of 2009. Marketing and business development expenses, as a percentage of total operating expenses, increased from 8% in 2008 to 9% in 2009. General and Administrative Expenses. General and administrative expenses decreased by 39% to approximately $2.1 million for 2009 from approximately $3.5 million for 2008. This decrease was due to a reduction in the number of our personnel and related expenses following the November 2008 restructuring. The major decrease was under payroll expenses and totaled approximately $873,000 (including stock based compensation). General and administrative expenses, as a percentage of total operating expenses, increased from 26% in 2008 to 27% in 2009. Financial Income, Net. Financial income, net, decreased by 81% to approximately $65,000 for 2009, from approximately $348,000 for 2008. This decrease was primarily due to lower cash balances, lower interest rates on deposits and marketable securities and the effect of changes in currency rates. Other Income. Other income, net, increased to $3.7 million in 2009 compared to $53,000 in 2008. This increase was due to realized gain derived from the sale of a portion of our holdings of Evogene ordinary shares. Governmental Policies that Materially Affected or Could Materially Affect Our Operations In July 2009, the Israeli Parliament (the Knesset) passed the Economic Efficiency Law (Amended Legislation for Implementing the Economic Plan for 2009 and 2010), 2009, which prescribes, among other things, an additional gradual reduction in Israeli corporate tax rate starting from 2011 to the following tax rates: 2011 - 24%, 2012 - 23%, 2013 - 22%, 2014 - 21%, 2015 - 20%, 2016 and thereafter - 18%.However, several investment programs at our facility in Tel Aviv have been granted Approved Enterprise or Privileged Enterprise status under which we are eligible for a reduced rate of corporate tax under the Law for the Encouragement of Capital Investments, 1959. Subject to compliance with applicable requirements, the portion of our profits that may be derived from the Approved Enterprise programs will be tax-exempt for a period of two years commencing in the first year in which we generate taxable income from the applicable Approved Enterprise. The portion of our profits that may be derived from our Approved Enterpriseprograms will be subject, for an additional period of five or eight years, to reduced corporate tax rates of between 10% and 25%. The tax rate within the range of 10% and 25% that may actually become payable is a function of the percentage of non-Israeli investors holding our ordinary shares. These reduced corporate tax rates will cease to apply upon the expiry of the earlier of twelve years from the time at which we attain a prescribed level of investment in our Approved Enterprise (known as “commencement of production”) or 14 years from the date on which we received approval for an Approved Enterprise. 44 In December 2010, the “Knesset” (Israeli Parliament) passed the Law for Economic Policy for 2011 and 2012 (Amended Legislation), 2011, which prescribes, among others, amendments in the Law for the Encouragement of Capital Investments, 1959 (“the Law”). The amendment became effective as of January1, 2011. According to the amendment, the benefit tracks in the Law were modified and a flat tax rate applies to the Company's entire preferred income. The Company will be able to opt to apply (the waiver is non-recourse) the amendment and from then on it will be subject to the amended tax rates that are: 2011 and 2012 - 15% (in development area A - 10%), 2013 and 2014 - 12.5% (in development area A - 7%) and in 2015 and thereafter - 12% (in development area A - 6%). The period of tax benefits with respect to our Approved Enterprise or Privileged Enterprise programs has not yet commenced, because we have not yet generated any taxable income. These benefits should result in income recognized by us being tax exempt or taxed at a lower rate for a specified period of time after we begin to report taxable income and exhaust any net operating loss carry-forwards. However, these benefits may not be applied to reduce the U.S. federal tax rate for any income that our U.S. subsidiary may generate. There can be no assurance that such tax benefits will continue in the future at their current levels, if at all. As of December 31, 2010, we had not generated any taxable income. As of December 31, 2010, our net operating loss carry-forwards for Israeli tax purposes amounted to approximately $143 million. Under Israeli law, these net operating losses may be carried forward indefinitely and offset against certain future taxable income. At December 31, 2010, the net operating loss carry-forwards of our U.S. subsidiary for federal income tax purposes amounted to approximately $15 million. These losses are available to offset any future U.S. taxable income of our U.S. subsidiary and will expire between the years 2018 and 2030. Use of our U.S. net operating losses may be subject to substantial annual limitation due to the “change in ownership” provisions of the Internal Revenue Code of 1986 and similar state provisions. The annual limitation may result in the expiration of net operating losses before utilization. For a description of Israel government policies that affect our research and development expenses, and the financing of our research and development, see “Research and Development, Patents and Licenses; Research and Development Grants” in this Item 5 below. Liquidity and Capital Resources In 2010, our sources of cash came from: · Cash generated from the sale and issuance of ordinary shares in an “at the market” offering on Nasdaq during the fourth quarter of 2009 · Proceeds from sale of a portion of our holdings in Evogene’s ordinary shares · Proceeds generated from collaborative research agreements · Governmental and other grants · Exercise of stock options · Financial income We used these funds primarily to finance our business operations. 45 Net Cash Used in Operating Activities Net cash used in operating activities was approximately $10.0 million in 2008, approximately $7.5 million in 2009 and approximately $4.3 million in 2010. These amounts were used to fund our operations for these periods, adjusted for non-cash expenses and changes in operating assets and liabilities including non-cash compensation relating to stock options issued. The sources of cash that we used to fund our activities through 2010 were primarily the cash held in our bank account, proceeds generated from collaborative research agreements, governmental and other grants that we received, cash received from the sale and issuance of ordinary shares in an “at the market” offering on Nasdaq during the fourth quarter of 2009 and the exercise of stock options and proceeds from sale of a portion of our holdings in Evogene’s ordinary shares. We expect that our sources of cash for 2011 will be cash held in our bank account, proceeds generated from collaborative research agreements, governmental and other grants that we will receive, proceeds from research and development Funding Arrangement signed in December 2010, and in the event of any exercise of stock options or a financing under our currently outstanding shelf registration. Net Cash Provided By Investing Activities Net cash used in investing activities consisted of investment in bank deposits offset by proceeds from redemption of deposits.Net cash generated by investing activities was approximately $13.1 million in 2008 and approximately $5.7 million in 2009 compared with net cash used in investing activities of approximately $13.7 in 2010. Net Cash Provided by Financing Activities Our net cash provided by financing activities was approximately $295,000 in 2008, approximately $12.2 million in 2009 and approximately $10.1 in 2010.The principal sources of cash provided by financing activities in 2010 were proceeds received from the issuance of shares in an “at the market” offering on Nasdaq during the end of 2009 and proceeds received from the issuance of ordinary shares as a result of the exercise of stock options. Net Liquidity Liquidity refers to the liquid financial assets we have available to fund our business operations and pay for near term future obligations. These liquid financial assets mostly consist of cash and cash equivalents as well as short-term bank deposits and marketable securities. As of December 31, 2010, we had total cash and cash equivalents and short-term bank deposits of approximately $21.8 million, not including the market value of the 1,083,397 shares of Evogene ordinary shares owned by the Company and proceeds of research and development Funding Agreement signed in December 2010.We believe that our existing cash and cash equivalents, and short-term bank deposits will be sufficient to fund our operations for at least the next twelve months. On January 11, 2011, we filed a shelf registration statement with the SEC under which we may offer and sell from time to time in one or more offerings, our ordinary shares, rights, warrants and units having an aggregate offering price up to $40,000,000.We are not certain when or if any securities will be offered or sold under the shelf registration.If we issue share in order under this shelf registration, any such issuance will dilute the holdings of our existing shareholders.In any event, the terms of any offering are yet to be determined and may not be favorable to us. Research and Development, Patents and Licenses We invest heavily in research and development. Research and development expenses, net, were our major operating expenses, representing approximately 60% of the total operating expenses for each of 2008, 2009 and 2010. Our research and development expenses, net, were approximately $5.2 million in 2010, compared to approximately $5.1 million in 2009, and compared with $8.7 million in 2008. As of December 31, 2010, 27 of our employees were engaged in research and development on a full-time basis. This represents approximately 70% of our entire work force. We focus our research efforts on the development of our discovery platforms and related technologies, and the discovery and validation of our therapeutic peptides, proteins, drug targets for monoclonal antibody therapy and diagnostic biomarker product candidates. We expect that in 2011 our research and development expenses net will continue to be our major operating expense, representing more than 60% of our total operating expenses. 46 We believe that our future success will depend, in large part on our ability to successfully advance the research and development of certain of our product candidates under our internal Pipeline Program to IND application and thereafter to successfully license such product candidates to pharmaceutical companies.In addition, we expect to continue to expand our inventory of proprietary algorithms, predictive models and discovery infrastructure and platforms which provide opportunities for the discovery of promising therapeutic and diagnostic product candidates for inclusion in our Pipeline Programand pursuant to “discovery on demand” collaborations. Research and Development Grants We participate or have participated in programs offered by the Office of the Chief Scientist under the Industry and Trade Ministry of Israel (“OCS”) that supports research and development activities, and by the European Community, under the European Union’s 6th Framework Program (“European Union”). We received or may receive grants and other forms of consideration from the OCS and European Union of approximately $544,000 in 2008, approximately $944,000 in 2009 and approximately $1.1 million in 2010. We have applied for additional grants from the OCS for research and technological development for 2011. The Office of the Chief Scientist We received or may receive grants from the OCS for several projects. Under the terms of these grants, we will be required to pay royalties ranging between 3% to 5% of the net sales of products developed from the OCS-funded projects, beginning with the commencement of receipt of revenue with respect to such products and ending when 100% of the dollar value of the grant is repaid (100% plus LIBOR interest applicable to grants received on or after January 1, 1999).As of December 31, 2010, our contingent obligation for royalties, based on royalty-bearing government grants, net of royalties already paid, totaled approximately $7.2 million payable out of future net sales of products that were developed under OCS -funded projects. Israeli law requires that the manufacture of products developed with government grants will be carried out in Israel, unless the OCS provides its approval to the contrary. Following legislative changes to Israeli legislation in 2005, this approval, if provided, is generally conditioned on an increase in the total amount to be repaid to the OCS, to up to 300% of the amount of funds granted. The specific increase within this ceiling would depend on the extent of the manufacturing to be conducted outside of Israel. Alternatively, the restriction on manufacturing outside of Israel shall not apply to the extent that plans to manufacture were disclosed when filing the application for funding (and provided the application was approved based on the information disclosed in the application). We believe that this restriction may not apply to the commercialization through licensing of product candidates that we develop by using or based on our OCS-funded technologies.In such circumstances, the OCS takes into account, among other considerations, the proposal that OCS-funded projects will have an overseas manufacturing component. Transfer of OCS-funded technologies outside of Israel is prohibited, unless conducted in accordance with the restrictions set forth under Israeli law. Israeli law further specifies that both the transfer of know-how as well as the transfer of intellectual property rights in such know-how are subject to the same restrictions. Therefore, our flexibility in commercializing some of our technologies or discoveries may be reduced. The European Union’s 6th Framework Program In 2005 we joined two research consortia under the European Union's 6th Framework Program, which is a program based on the treaty establishing the European Union, with the aim of promoting research and technology among the European Community members. We were the appointed coordinator of one of these research consortia, which means that we were the consortium’s primary contact with the European Community for the purpose of managing the consortium’s progress. This included a responsibility to distribute the research grant monies to the consortium members and to provide to the European Community reports describing the consortium’s progress of the funded research. The terms of the grant from the European Community do not require us to repay the grant monies that we received, unless we or any of our consortium members default in our obligations such as carrying out the research that we undertook to perform, or in reporting the progress of the research.As of December 31, 2009, the research terms under both of these agreements were completed. 47 Trend Information Trend towards consolidation There is a trend towards consolidation in the pharmaceutical, diagnostic and biotechnology industries, which may negatively affect our ability to enter into agreements and may cause us to lose existing licensees or collaborators as a result of such consolidation. This trend often involves larger companies acquiring smaller companies, and this may result in the larger companies having greater financial resources and technological capabilities. This trend towards consolidation in the pharmaceutical diagnostic and biotechnology industries may also result in there being fewer potential companies to license our products and services. Trend towards reduction of in-house research and development programs within major pharmaceutical companies. Recently, a number of major pharmaceutical companies have announced cutbacks in their in-house research and development programs.The effects of these cutbacks on our business opportunities could be positive or negative, and are likely to vary on a company by company basis. Trend towards reliance by major pharmaceutical companies on smaller company’s product candidates to support their pipelines. There appears to be a trend towards larger companies relying or smaller companies’ product candidates.However, usually applies to product candidates that have reached a further stage of development than our candidates.We believe that pharmaceutical and biotechnological companies are becoming more open to in-licensing product candidates at earlier stages of development, including at pre-clinical stages. As a result, there may be more interest in entering into agreements with us for further development and commercialization of our early stage product candidates. However, if this is not correct we may be required to invest a substantial amount of money and other resources to advance each of our product candidates prior to licensing, without assurance that any such product candidates will be commercialized, and limiting the number of product candidates that we are able to so advance, while reducing resources available for our discovery activities, due to resource constraints. If, consistent with our strategy for commercialization of our diagnostic and therapeutic product candidates, we are successful in commercializing our product candidates at an early stage, our licensees may propose terms that we may not consider commercially desirable and the consideration that we may receive for each individual product may be relatively low. The consideration that we would expect to receive for commercializing our product candidates increases commensurately with the number of such products commercialized and the stage of development that we attain for them.Furthermore, considerations regarding our willingness to advance the product candidate at our risk would likely be of much less importance in “discovery on demand” collaborations. Off-Balance Sheet Arrangements We are not a party to any material off-balance-sheet arrangements. 48 Tabular Disclosure of Contractual Obligations The table below summarizes our contractual obligations as of December 31, 2010, and should be read together with the accompanying comments that follow. Payments due by period (US$ in thousands) Total Less than 1 year 1-3 years 3-5 years Operating Lease Obligations $ - Accrued Severance Pay Reflected on our Balance Sheet - - Unrecognized Tax Benefit 58 58 - - Total $ The above table does not include royalties that we may be required to pay to the OCS or under the Funding Agreement. For more information, see “Research and Development, Patents and Licenses” in this Item 5. We are unable to reasonably estimate the time and the amounts that we will eventually be required to pay to the OCS, if at all, since these amounts and times depend on our ability to sell products based on the OCS-funded technologies and the timing of any such sales. The above table also does not include contingent contractual obligations or commitments that may crystallize in the future, such as contractual undertakings to pay royalties subject to certain conditions occurring. ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES Directors and Senior Management The following table sets forth information with respect to our directors and executive officers as of January 31, 2011: Name Age Positions Prof. Yair Aharonowitz 70 Director(1) Prof. Ruth Arnon 76 Director Martin S. Gerstel 69 Chairman of the Board Dov Hershberg 71 Director Alex Kotzer 64 Director Arie Ovadia, Ph.D 70 Director(1) Prof. Joshua Shemer 62 Director(1) Anat Cohen-Dayag, Ph.D 44 President and Chief Executive Officer Dikla Czaczkes Axselbrad 37 Chief Financial Officer Zurit Levine 43 Vice President, Research and Development (1)Qualifies as an external director pursuant to the Israeli Companies Law 49 Yair Aharonowitz, Ph.D. joined Compugen’s board of directors as an external director in July 2007.He is a Professor (Emeritus) of Microbiology and Biotechnology at Tel Aviv University (TAU). He was a visiting scientist at Oxford University, an Alberta Heritage Fellow at the University of Alberta, Edmonton, and a visiting professor at the Karolinska Institute and at the University of British Columbia. Professor Aharonowitz’s research interests include the molecular genetics and biosynthesis of antibiotics, molecular biology of microbial pathogens and the development of new targets for new antibiotics. He served as TAU Vice President and Dean for R&D (1997-2001), Chairman of the Department of Microbiology and Biotechnology and Chairman of the Institute of Biotechnology and served as a member of the TAU Executive Council. He served as the Chairman of Ramot Fund for Applied Research, as a member of TAU committee for strategic planning, on the TAU patent committee and was a member of the National Committee for Biotechnology. He is a Fellow of the American Academy of Microbiology and a member of the Israeli Society of Microbiology. Prof. Ruth Arnon joined Compugen’s board of directors in May 2007. Formerly the Vice-President of the Weizmann Institute of Science (1988-1997), she is a noted immunologist, having joined the Institute in 1960. She served as Head of the Department of Chemical Immunology, Dean of the Faculty of Biology and Director of the Institute's MacArthur Center for Molecular Biology of Tropical Diseases. Prof. Arnon has made significant contributions to the fields of vaccine development, cancer research and to the study of parasitic diseases. Along with Prof. Michael Sela, she developed Copaxone® a drug for the treatment of multiple sclerosis which is presently marketed worldwide. Prof. Arnon is a member of the Israel Academy of Sciences and presently serves as its President.She is an elected member of the European Molecular Biology Organization, served as President of the European Federation of Immunological Societies and as Secretary-General of the International Union of Immunological Societies.Her awards include the Robert Koch Prize in Medical Sciences, Spain's Jiminez Diaz Memorial Prize, France's Legion of Honor, the Hadassah World Organization's Women of Distinction Award, the Wolf Prize for Medicine, the Rothschild Prize for Biology, the Israel Prize and she received an Honorary Doctorate from Ben-Gurion University. In addition, Prof. Arnon is the incumbent of the Paul Ehrlich Chair in Immunochemistry at the Weizmann Institute. Martin S. Gerstel has served as Compugen’s Chairman of the Board of Directors since 1997, other than from February 2009 to February 2010, during which time he served as either CEO or co-CEO and, in both cases, as a member of the Board of Directors. Prior to Compugen, Mr. Gerstel was co-chairman and CEO of ALZA Corporation, which he helped found in 1968. Mr. Gerstel is the Chairman of Evogene Ltd., Keddem Bioscience, Mada Ltd., the co-founder and co-chairman of Itamar Medical, and serves as a director of Yissum Ltd., Yeda Ltd. and the U.S. Foundation for the National Medals of Science and Technology. He is a member of the Board of Governors and the Executive Committee of the Weizmann Institute of Science and the Board of Governors of The Hebrew University of Jerusalem, and is an advisor to the Burrill Life Science Funds and the board of the Israel-U.S. Binational Industrial Research and DevelopmentFoundation. Mr. Gerstel holds a B.S. from Yale University and an MBA from Stanford University. Dov Hershbergwas appointed as a member of the board of directors in February 2009, prior to which he served as a consultant to the board of directors.From February 2009 through February 2010, Mr. Hershberg served as Chairman of the Board.Mr. Hershberg previously managed the Israel-U.S. Binational Industrial Research and Development (“BIRD”) Foundation from 1997 through 2006. He is currently a founder and executive director of Powermat, a wireless electricity company and serves on the advisory board of the Merage Foundation. Prior to joining BIRD, Mr. Hershberg held various senior management positions in software development, marketing and sales. He was the founder and CEO, with colleagues from Stanford University, of Molecular Applications Group which created software in biomedical research. He spent eleven years at Digital Equipment Corporation in various senior management positions in product development, marketing and sales and worked as a mathematician in the Israeli Aircraft Industry. Mr. Hershberg holds graduate degrees in Mathematics, from the Hebrew University in Jerusalem, Israel and in Applied Mathematics and Operations Research from Columbia University in New York City. Alex Kotzer joined Compugen in September 2005 and served until December 2008 as President and Chief Executive Officer and a director. Since retiring as President and CEO, Mr. Kotzer has remained a member of the board of directors.Since February, 2010, Mr. Kotzer has served as the CEO and Chairman of the Board of RegeneraPharma. Prior to joining Compugen, he served for twelve years at Serono (currently Merck Serono), a global biotechnology leader, headquartered in Switzerland. During his tenure at Serono, Mr. Kotzer held several senior positions, most recently as Vice President of Biotechnology Manufacturing. Previously, Mr. Kotzer was President and Chief Executive Officer of InterPharm, Serono's Israeli affiliate. Before joining Serono, he held a variety of managerial positions in the food and chemical industries. Mr. Kotzer received his B.Sc. in Chemical Engineering from the Technion, Israel Institute of Technology, of Haifa, Israel. Arie Ovadia, Ph.D. joined Compugen’s board of directors as an external director in July 2007.He advises major Israeli companies on finance, accounting and valuations, and is a member of the board of directors of several corporations, including Israel Discount Bank, Strauss Ltd., Israel Petrochemical Industries, ViryaNet and Elron Electronic Industries Ltd.He has taught at New York University, Temple University and, in Israel, at Tel Aviv and Bradford Universities. Dr. Ovadia served as a member of the Israeli Accounting Board, and is a 14-year member of the Israel Securities Authority. Dr. Ovadia holds an undergraduate degree and an MBA from Tel Aviv University, and earned his Ph.D. in economics from the Wharton School at the University of Pennsylvania. 50 Prof. Joshua Shemer joined Compugen’s board of directors as an external director in July 2007.He is Full Professor of Medicine at the Tel Aviv University and head of the public school of Tel Aviv University. In addition, he is the Chairman of Assuta Medical Centers in Israel and Deputy Chairman of the Board of Directors of Maccabi Healthcare Services in Israel.Prof. Shemer is an Associate Editor at IMAJ and Harefuah, and a member of the Editorial Board of the International Journal of Technology Assessment in Health Care.Prof. Shemer teaches Medical Technology Management at the Faculty of Business Administration at Tel Aviv University. He was a member and former chairman of the National Public Committee for Updating the National List of Health Services in Israel and the National Council for Trauma of the Israeli Ministry of Health.Most recently, Prof. Shemer was the Director-General of Maccabi Healthcare Services. Prof. Shemer was formerly Director-General of the Ministry of Health and Surgeon General of the Israel Defense Forces Medical Corps. Prof. Shemer has published 5 books and more than 200 peer reviewed articles. Additionally, Prof. Shemer is an external director of El-Al Airlines.He is a graduate of the Hebrew University and Hadassah School of Medicine and Board certified in Internal Medicine in Israel. Anat Cohen-Dayag, Ph.D. joined Compugen in 2002 as Director of Diagnostics, a position she held until 2005 at which time she became Vice President Diagnostic Biomarkers, a position she held until January 2007.From January 2007 until November 2008, Dr. Cohen-Dayag served as Compugen’s Vice President, Biomarkers and Drug Targets, at which point she was appointed Vice President, Research and Development. In June 2009, Dr. Cohen-Dayag was appointed, together with Mr. Martin Gerstel, as co-Chief Executive Officer of Compugen.In February 2010, upon Mr. Gerstel’s election as Chairman of the Board of Directors, Dr. Cohen-Dayag was appointed as Compugen’s President and CEO.Prior to joining Compugen, she was head of research and development and member of the Executive Management at Mindsense Biosystems Ltd. Prior to Mindsense Biosystems, Dr. Cohen-Dayag served as a scientist at the R&D department of Orgenics. Dr. Cohen-Dayag holds a B.Sc. in Biology from the Ben-Gurion University, Israel, and an M.Sc. in Chemical Immunology and a Ph.D. in Cellular Biology, both from the Weizmann Institute of Science, Israel. Dikla Czaczkes Axselbrad joined Compugen in March 2002 as director of finance, a position she held until February 2007.In February 2008, she became Acting Chief Financial Officer and in August 2008, she assumed her current position as Chief Financial Officer.Prior to joining Compugen, Ms. Czaczkes Axselbrad was the chief financial officer at Packet Technologies Ltd, and before that an audit manager at Ernst & Young Israel. She holds an MBA in finance and a BA in accounting and economics, both from Tel Aviv University; she is also a certified public accountant in Israel. Zurit Levine, Ph.D. joined Compugen in 1999 and held several positions in Compugen’s Research & Development. In 2004, she was appointed Director of Therapeutic Selection & Validation, which position she held until 2007 when she was appointed Director of Therapeutic Discovery. In 2009, she was appointed Executive Director of Research & Development. As of January 2010, she holds the position of Vice President, Research and Development.Dr. Levine holds a B.Sc. in Biology, an M.Sc. in Biochemistry and a Ph.D. in Biochemistry, all from the Tel Aviv University, Israel. Compensation The aggregate compensation paid by us to all persons listed above who served as directors or senior management for the year 2010 (10 persons) was approximately $941,000. This amount includes approximately $99,000 set aside or accrued to provide pension, severance, retirement or similar benefits. During 2010, we granted a total of 652,000 options to purchase ordinary shares to the listed above directors and senior management, as a group. These options are exercisable at a range of between $3.43 and $5.00per share, and generally expire ten years after their respective dates of grant. As of December 31, 2010, there were a total of 2,933,804 outstanding options to purchase ordinary shares that were granted to those directors and senior management. All non-management members of our board of directors are entitled to receive fees in connection with their participation in board meetings as well as meetings of committees of the board and are also eligible to receive options to purchase ordinary shares on an annual basis. The aggregate amount paid to all of our non-management directors for the year ended December 31, 2010 was approximately $88,000. 51 Approvals Required for Compensation to our Directors Israeli Companies Law requires, among other requirements, that all payments of any type to directors be approved by the shareholders, subject to certain exceptions. Therefore, in accordance with these requirements, we determine our directors’ compensation in the following manner: · first, a proposal for compensation is submitted to our audit committee, which then reviews the proposal; · second, provided that the audit committee approves the proposed compensation, the proposal is then submitted to our board of directors for review, except that a director who is the beneficiary of the proposed compensation does not participate in any discussion or voting with respect to such proposal; · finally, if our board of directors approves the proposal, it must then submit its recommendation to our shareholders, which is usually done during our shareholders’ annual general meeting; and · the approval of a majority of our shareholders is required to implement any such compensation proposal. · In addition, the compensation payable to external directors under the Israeli Companies Law is subject to certain further limitations. Board Practices Election of Directors and Terms of Office Our board of directors consisted of seven members as at December 31, 2010. Other than our three external directors, who are elected for a fixed term of three years, our directors are elected by an ordinary resolution at the annual general meeting of our shareholders. Professor Yair Aharonowitz, Dr. Arie Ovadia and Professor Joshua Shemer serve as external directors pursuant to the provisions of the Companies Law for a three-year term ending at the annual meeting to be held in 2013. None of our directors or officers have any family relationship with any other director or officer. None of our directors are entitled to receive any severance or similar benefits upon termination of his or her service. Our Articles of Association permit us to maintain directors' and officers' liability insurance and to indemnify our directors and officers for actions performed on behalf of the Company, subject to specified limitations. External and Independent Directors The Companies Law requires Israeli companies with shares that have been offered to the public either in or outside of Israel to appoint at least two external directors. No person may be appointed as an external director if that person is a relative of the controlling shareholder or if that person or his or her relative, partner, employer, any person to whom that person reports, directly or indirectly, or any entity under the person's control, has or had, on or within the two years preceding the date of that person's appointment to serve as an external director, any affiliation or similar type prohibited relationships with the company or any person or entity controlling (or relative of such controlling person), controlled by or under common control with the company (or, in the case of a company with no controlling shareholder, any affiliation or similar type prohibited relationships with a person serving as chairman of the board, chief executive officer, a substantial shareholder or the most senior office holder in the company’s finance department). The term affiliation and the similar types of prohibited relationships include: · an employment relationship; · a business or professional relationship, even if not maintained on a regular basis (but excluding a de minimus level relationship) · control; and · service as an office holder (as defined in the Companies Law and described below in “Item 10. Additional Information—Memorandum and Articles of Association—Approval of Certain Transactions”). 52 No person may serve as an external director if that person's position or business activities create, or may create, a conflict of interest with that person's responsibilities as an external director or may otherwise interfere with his/her ability to serve as an external director. A person may furthermore not continue to serve as an external director if he or she accepts, during his or her tenure as an external director, direct or indirect compensation from the company for his or her role as a director, other than amounts prescribed under the Companies Law regulations (as described below) or indemnification and insurance coverage.If, at the time external directors are to be appointed, all current members of the board of directors are of the same gender, then at least one external director must be of the other gender. The Companies Law requires that at least one external director must have financial and accounting expertise and the other external directors must possess certain professional qualifications that are promulgated by regulations to the Companies Law.These regulations provide that external directors with financial and accounting expertise must possess a high level of understanding in accounting and business matters, to the extent that they are able to read and understand financial statements in depth and to facilitate a discussion regarding the manner in which financial data is presented. An external director with professional qualifications must have an academic degree in either economics, business administration, accounting, law, public administration, or he or she must have another academic degree, or must have completed other higher education studies related to the main business of the company, or he or she must have at least five years of experience in at least two of the following: (a) a senior position in the business administration of a corporation with a significant scope of business; (b) a senior position in the public service; or (c) a senior position relating to the company's main business. Each company's board of directors must determine each external director's qualifications based on his or her education, experience and skills regarding financial matters and knowledge of financial statements in accordance with the Companies Law and Israeli securities laws. External directors are to be elected by a majority vote at a shareholders' meeting, provided that either: · a majority of shares voted at the meeting, including at least a majority of the shares held by non-controlling shareholders or shareholders with a personal interest in the election of the external director (other than a personal interest not deriving from a relationship with a controlling shareholder)voted at the meeting, vote in favor of election of the director; abstaining votes shall not be counted in this vote, or · the total number of shares held by non-controlling non-interested shareholders voted against the election of the director does not exceed two percent (2%) of the aggregate voting rights in the company. The initial term of an external director is three years and such term may be extended for up to two additional three year terms, provided that his or her service for each such additional term is recommended by one or more shareholders holding at least one percent (1%) of the company’s voting rights and is approved by a majority at a shareholders meeting, which majority must include the same special majority described above required for his or her initial election.Furthermore, under regulations promulgated under the Companies Law, external directors of public companies whose shares are also registered for trading on certain stock exchanges outside of Israel, like ours, may be elected for additional three year terms (in excess of the initial three three-year terms permitted under the Companies Law itself) provided that in light of such external director’s expertise and special contribution to the work of the company’s board of directors and audit committee, the re-election of such external director is for the benefit of the company.The same special majority is required for election of the external director for each such additional term. External directors may be removed only by a court, upon determination that the external directors to be so removed ceased to meet the statutory qualifications for their appointment or if they violate their duty of loyalty to the company; or by the same percentage of shareholders, acting through a shareholders meeting, as is required for their election, or if the board of directors has determined that the external directors to be so removed ceased to meet the statutory qualifications for their appointment or if they violate their duty of loyalty to the company.Such determination by the board of directors is to be made in the first meeting of the board of directors to be convened following learning of the said cessation or violation.Each committee of a company's board of directors must include at least one external director. An external director is entitled to compensation as provided in regulations adopted under the Companies Law and is otherwise prohibited from receiving any other compensation, directly or indirectly, in connection with service provided as an external director or any other services to the company. Following the termination of an external director’s membership on a board of directors, such former external director and his or her spouse and children may not be provided a direct or indirect benefit by the company, its controlling shareholder or any entity under its controlling shareholder’s control, including engagement to serve as an executive officer or director of the company or a company controlled by its controlling shareholder or employment by, or providing services to, any such company for pay, either directly or indirectly, including through a corporation controlled by the former external director, for a period of two years (which prohibition also applies to other relatives of the former external director for a period of one year). 53 Professor Yair Aharonowitz, Dr. Arie Ovadia and Professor Joshua Shemer currently serve as our external directors under Israeli law and are among our independent directors under Nasdaq Stock Market Listing Rules. They all serve on our audit committee. In addition to the requirements of the Companies Law as described above, since our shares are listed on the Nasdaq Capital Market, a majority of our directors must be independent (as defined by the Nasdaq Stock Market Listing Rules), and our audit committee must be comprised of at least three members, all of whom must be independent (subject to limited exceptions). We comply with such Nasdaq independence requirements, as four of the seven members of our board of directors - Professor Yair Aharonowitz, Dr. Arie Ovadia, Professor Joshua Shemer and Professor Ruth Arnon have been determined by our board to meet the Nasdaq independence requirements, while, as described above, three of such directors (all of such four directors, except Professor Arnon) comprise our fully independent audit committee. Audit Committee We have an audit committee consisting of three independent directors, all of whom are financially literate and one of whom has accounting or related financial management expertise. The members of the audit committee are, Dr. Arie Ovadia,whoserves as the chairman of our audit committee, Professor Yair Aharonowitz, and Professor Joshua Shemer. All of the members of our audit committee qualify as independent directors under the current Nasdaq Stock Market Listing Rules and as external directors under the Companies Law.The audit committee has adopted a charter. Under the Companies Law, the responsibilities of our audit committee include identifying irregularities in the management of the company's business and approving related party transactions (including compensation of office holders) as required by law. In compliance with new regulations under the Companies Law, our audit committee also approves our financial statements, thereby fulfilling the requirement that a board committee provide such approval. Our audit committee must consist of at least three directors, including all of our external directors (one of whom must serve as chairman of the audit committee), and must be composed of a majority of independent directors. Under the Companies Law, an independent director is defined as an external director or a director who meets all of the following: · the audit committee confirms that he or she meets the qualifications for being appointed as an external director, except for the requirement for financial and accounting expertise or professional qualifications; and · he or she has not served as a director of the company for a period exceeding nine consecutive years. For this purpose, a break of less than two years in the service shall not be deemed to interrupt the continuation of the service. The chairman of the board of directors, any director employed by or otherwise providing regular services to the company, or to a controlling shareholder or any entity controlled by a controlling shareholder, may not be a member of our audit committee. An audit committee may not approve an action or a transaction with a controlling shareholder, or with an office holder, or take any other action required under the Companies Law, unless at the time of approval a majority of the committee’s members are present, of whom a majority consist of independent directors (as defined in the Companies Law) and at least one of whom is an external director. Other Committees We do not have a nominating committee nor a compensation committee. Such functions are performed by the full board of directors.This practice is compliant with Israeli law. Approval of Officer’s Compensation The Companies Law prescribes that compensation and indemnification and insurance of or for our office holders who are not directors must be approved by our audit committee (or, should we wish to establish such a committee in the future, a compensation committee of our board of directors that meets all of the requirements applicable to an audit committee) and by our board of directors.The amendment of existing employment terms of our office holders who are not directors merely requires the approval of our audit committee, if such committee determines that the amendment is not substantial in relation to the existing terms.Generally, under the Companies Law, compensation of ordinary officers who are not office holders is set by the board of directors as a whole. However, as permitted under our Articles of Association, our board of directors has authorized and empowered our chief executive officer to appoint ordinary officers (who are not office holders) and determine their terms of employment, without our board of directors’ further approval.Under the Companies Law, compensation for our office holders who serve as members of our board of directors (except for external directors) requires the approval of our audit committee, the board of directors and our shareholders 54 Internal Auditor Under the Companies Law, the board of directors must appoint an internal auditor, nominated by the audit committee. The role of the internal auditor is to examine, among other matters, whether the company's actions comply with the law and orderly business procedure. Under the Companies Law, the internal auditor may be an employee of the company but not an office holder, or an affiliate, or a relative of an office holder or affiliate, and he or she may not be the company's independent accountant or its representative. We comply with the requirement of the Companies Law relating to internal auditors. Our internal auditors examine whether our various activities comply with the law and orderly business procedure. Our internal auditor, for the first two monthsof 2010, Ezra Yehudah, of Ezra Yehuda Management Services Ltd., is not an employee, affiliate, office holder of the company, or affiliated with the company's auditors.He was appointed in 1999 and his appointment was confirmed and ratified by the board of directors on October 26, 2009.On February 8, 2010, our board of directors terminated the services of Ezra Yehudah and appointed Hila Barr of Brightman Almagor Zohar & Co., a member company of Deloitte Touche Tohmatsu, as Compugen’s internal auditor.Hila Barr is not an employee, affiliate or office holder of the company, or affiliated with the company's auditors. Employees The following table sets out the number of our employees engaged in specified activities, by geographic location at the end of the fiscal years 2008, 2009 and 2010: December 31, December 31, December 31, Research & Development Israel 27 26 40 United Kingdom - - 1 Administration, Accounting and Operations Israel 11 9 12 Sales, Marketing, Business Development and Support Israel 1 2 3 USA - - 1 Total 39 37 57 We and our Israeli employees are subject, by an extension order of the Israeli Ministry of Welfare, to a few provisions of collective bargaining agreements between the Histadrut, the General Federation of Labor Unions in Israel and the Coordination Bureau of Economic Organizations, including the Industrialists Associations. These provisions principally concern cost of living increases, recreation pay, travel expenses, vacation pay and other conditions of employment. We provide our employees with benefits and working conditions equal to or above the required minimum. Our employees are not represented by a labor union. We have written employment contracts with each of our employees, and we believe that our relations with our employees are good. 55 Share Ownership Share Ownership by Directors and Senior Management All of the persons listed above under the caption “Directors and Senior Management” own ordinary shares and/or options to purchase ordinary shares. Except as set forth in the table below, none of the directors or executive officers beneficially owns shares and/or options amounting to 1% or more of the outstanding ordinary shares. The following table sets forth certain information as of January 31, 2011, regarding the beneficial ownership by our directors and executive officers. All numbers quoted in the table are inclusive of options to purchase shares that are exercisable within 60 days after January 31, 2011. Beneficial Owner Amount Owned Percent of Class Martin S. Gerstel (1) % Anat Cohen-Dayag (2) % All directors and senior management as a group (3) (10 persons) % (1) Includes 550,000 shares held by Shomar Corporation, an affiliate of Mr. Martin S. Gerstel, 669,033 shares held by Merrill Lynch IRA for Martin Gerstel, of which Martin Gerstel is the beneficiary, 634,735 shares held in various brokerage accounts for the benefit of Martin Gerstel and 281,243 options (of the 500,000 options granted to Martin Gerstel during 2009) that are exercisable within 60 days after January 31, 2011. (2)Consists of 493,331options that are exercisable within 60 days after January 31, 2011. (3) Includes (i) a total of 2,628,342 shares and options that are beneficially owned by Martin S. Gerstel and Anat Cohen-Dayag, as noted in the first two rows of the above table, (ii) 674,613options that are beneficially owned by other officers and directors, and (iii) 35,294 ordinary shares held by other officers and directors. Share Option Plans We maintain one active share option plan for our employees, directors and consultants. In addition to the discussion below, see Note 12 of our 2010 consolidated financial statements. Our board of directors administers our share option plans and has the authority to designate all terms of the options granted under our plans including the grantees, exercise prices, grant dates, vesting schedules and expiration dates, which may be no more than ten years after the grant date. Options may not be granted with an exercise price of less than the fair market value of our ordinary shares on the date of grant, unless otherwise determined by our board of directors. Compugen Share Option Plan (2000) The Compugen Share Option Plan (2000) enabled granting options for up to an aggregate of 10,191,511 ordinary shares to our and our subsidiaries' employees, directors and consultants.No further options are being granted under this plan following a July 25, 2010decision of the Board which resolved to cancel the then remaining “available for grant” options remaining under the 2000 Option Plan. As of December 31, 2010, options to purchase 5,745,957 ordinary shares at a weighted average exercise price of approximately $2.70 per share were outstanding (i.e., were granted but not canceled, expired or exercised).Options to purchase 2,147,159 ordinary shares under the plan have previously been exercised at a weighted average exercise price of approximately $2.81. Compugen 2010 Share Incentive Plan On July 25, 2010, the Board of Directors adopted the Compugen 2010 Share Incentive Plan (the “2010 Plan”) and terminated the 2000 Option Plan.In addition, the Board resolved that any available pool of options available for grants under the old plan, including any l options that may return to the pool in connection with terminated options, will be made available for future grants under the 2010 Plan.1,953,851 shares were initially reserved for the grant under the 2010 Plan.Any options granted prior to the adoption of the 2010 Plan which terminate unexercised,will alsobe made available for future grants under the 2010 Plan. 56 If a grantee leaves his or her employment or other relationship with us, or if his or her relationship with us is terminated without cause, the term of his or her unexercised options will expire 90 days later, unless determined otherwise by the board of directors. As of December 31, 2010, options to purchase 117,500 ordinary shares at a weighted average exercise price of approximately $5.64 per share were outstanding (i.e., were granted but not canceled, expired or exercised).Options to purchase 1,836,351 ordinary shares remain available for future grant as of December 31, 2010. Our board of directors has elected the “Capital Gains Track” (as defined in Section 102(b)(2) of the Israeli Income Tax Ordinance (the “Ordinance”)) for the grant of options to Israeli grantees. Generally, under the Capital Gains Track, the tax liability to a Grantee resulting from the grant and exercise of options will be postponed until the time that shares that are acquired upon the exercise of options will be sold or released from trust, subject to fulfillment of the requirements of Section 102 of the Ordinance. Entitlement to the benefits under the Capital Gains Track is contingent upon the trustee holding them and/or the shares issued upon their exercise on behalf of grantee of options for a period of at least 24 months from the time of grant. Under the Capital Gains Track, a fixed rate of 25% applies to gains that are realized from the sale of shares issued upon exercise of options (i.e., for sales proceeds in excess of the exercise price of the options, assuming that the exercise price is equal to the fair market value of the shares on the date of the award), and provided that the sale occurs after the required holding period. If a grantee sells shares or releases them from trust prior to expiration of the required holding period, the grantee will be subject to income tax on his gains at a rate which is his or her marginal income tax rate (up to 46% in 2009 and up to 45% in 2010), as well as payment of associated health tax and national insurance payments. Additionally, in such circumstances, withholding requirements will apply and be carried out by the employing company in accordance with applicable laws, regulations and rules. Neither we nor the grantee will be liable to pay social benefits payments in connection with the granting or exercise of options that are exercised under the Capital Gains Track mechanism, or upon the sale of the shares underlying such options or upon the release of such shares from the trust, provided that such sale or release occurs after the required holding period. However, if such sale or release occurs before expiry of the required holding period, for which our consent is required, both we and the grantee will bear each of our respective liability to pay social benefits payments. We will not be entitled to a tax deduction for Israeli income tax purposes with respect to options granted under the Capital Gains Track. Directors’ Options Grants to Non-Management Directors On July 31, 2007, our shareholders approved the following grants to the non-management members of our board of directors, in addition to the cash consideration paid to such non-management directors: Each non-management director was granted options to purchase ordinary shares as follows: (i) an initial grant to purchase 40,000 ordinary shares was granted to each non-management director on the following terms: (a) the options were to be granted as of the date of the shareholders’ approval; (b) each option is exercisable for one ordinary share at an exercise price equal to the closing share price on the date of such grant; (c) the options shall vest as follows: (1) 10,000 options fully vested at time of grant; (2) 10,000 options will vest annually for a period of three years, starting from the first anniversary of the initial grant date; and (d) any and all other terms and conditions pertaining to the grant of the options shall be in accordance with, and subject to, the “Compugen Share Option Plan (2000)” or “Compugen 2010 Share Incentive Plan” and the Company's standard option agreement that were executed by each director and by the Company promptly after the date of the annual meeting of shareholders; 57 (ii) On each annual anniversary of the initial grant, an additional annual grant of options to purchase 10,000 ordinary shares to each non-management director then serving on the board of directors, with the following terms: (a) each option is exercisable for one ordinary share at an exercise price equal to the closing share price on the date of such additional grant; (b) the options shall vest as follows: 3,333 of the options shall vest on each of the first two anniversary dates of such grant and 3,334 on the third anniversary date; and (c) any and all other terms and conditions pertaining to the grant of the options shall be in accordance with, and subject to, the “Compugen Share Option Plan (2000)” or “Compugen 2010 Share Incentive Plan”. Notwithstanding (i) and (ii) above, all options granted to non-management directors shall be fully vested immediately upon the completion of one or more of the following events, whether by way of a consolidation, merger or reorganization of the Company or otherwise: (a)a sale of all or substantially all of Company’s issued share capital or assets to any other company, entity, person or a group of persons, or (b)the acquisition of more than 50% of Company’s equity or voting power by any shareholder or group of shareholders. Notwithstanding the terms of the “Compugen Share Option Plan (2000)” or “Compugen 2010 Share Incentive Plan” all options granted above which shall be vested as of the date of termination of services by a non-management director to the Company, may be exercised within one year after the cessation of his or her term as a director of the Company. Grants to our Chairman of the Board On April 15, 2010, the shareholders of the Company approved (further to previous approvals of our audit committee and board of directors) the grant to Mr. Gerstel of 125,000 options under the general terms of the “Compugen Share Option Plan (2000)”.Such options were granted at an exercise price of $5.00 per share, and shall not vest prior to December 31, 2012 and thereafter shall vest on a monthly basis during calendar 2013 as follows:1/12th shall vest on January 31, 2013 and an additional 1/12th shall vest on the last day of each of the remaining 11 months of such year. At the Company’s shareholder meeting held on October 29, 2009, Mr. Gerstel recommended to the Board that he not receive any cash compensation for his services as Co-CEO and a member of the Board of Directors during 2009, but that a cash bonus be considered for him in March 2010 as compensation for such services, based solely on the Company’s performance during 2009 and subject to shareholders’ approval of any such bonus prior to payment. Notwithstanding the foregoing, since the shareholders have approved the proposed compensation set forth in the prior paragraph, Mr. Gerstel has irrevocably waived (i) receipt of any such cash bonus for 2009, and (ii) any other director fees or options to which he would otherwise be entitled to as Chairman or as a member of the Board of Directors of the Company. Proposed Extension of Exercisability of Vested Options On October 29, 2009, the shareholders approved an extension through December 31, 2010 of Mr. Kotzer’s (the Company’s former CEO) right to exercise 380,000 vested options, all of which had previously vested during the time he was CEO of the Company.On October 21, 2010, the Audit Committee and Board of Directors resolved, subject to shareholder approval, to further extend the term of exercisability of such vested options until the first to occur of (i) the 180th day following the termination for any reason of Mr. Kotzer’s service as a member of the Board of Directors, or (ii) April 19, 2015.In consideration of this further extension, Mr. Kotzer has waived his right to receive options he would otherwise be entitled to receive with respect to his service as a director during any such extension period. ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS Major Shareholders The following table sets forth certain information regarding beneficial ownership of our ordinary shares as of December 31, 2010 by each person who is known by us to own beneficially more than 5% of our outstanding ordinary shares. The voting rights of our major shareholders do not differ from the voting rights of other holders of our ordinary shares. 58 Beneficial Owner Number of Ordinary Shares Beneficially Owned Percent of Ownership ClearBridge Advisors, LLC (1) % Martin Gerstel (2) % Morgan Stanley (3) % (1)This disclosure is based on information disclosed by ClearBridge Advisors, LLC on Schedule 13G/A, filed with the SEC on February 11, 2011 reflecting holdings as of December 31, 2010. (2)Includes 550,000 shares held by Shomar Corporation, an affiliate of Mr. Martin S. Gerstel, 669,033shares held by Merrill Lynch IRA for Martin Gerstel, of which Martin Gerstel is the beneficiary and 634,735 shares held in various brokerage accounts for the benefit of Martin Gerstel.This disclosure is based on information provided by Martin Gerstel directly to the Company on Form 13-D. (3) This disclosure is based on information disclosed by Morgan Stanley on Schedule 13G/A, filed with the SEC on February 14, 2011 reflecting shareholdings as of December 31, 2010. As of December 31, 2010, there were a total of 77 holders of record of our ordinary shares, of which 51 were registered with addresses in the United States. Such United States holders were, as of such date, the holders of record of approximately 99% of the outstanding ordinary shares. ITEM 8. FINANCIAL INFORMATION Consolidated Statements and Other Financial Information Our consolidated financial statements are included on pages F-1 through F-38 of this annual report. Legal Proceedings Currently, we are not a party to any material pending legal proceedings. There are no legal proceedings pending or, to our knowledge, threatened against us or our subsidiaries and we are not involved in any legal proceedings that our management believes, individually or in the aggregate, would have a material adverse effect on our business, financial conditions or operating results. Dividend Distributions We have never paid any cash dividends on our ordinary shares, and we do not intend to pay cash dividends on our ordinary shares in the foreseeable future. Our current policy is to retain earnings for use in our business. In the event that we decide to pay a cash dividend from income that is tax exempt under our Approved Enterprise and/or Privileged Enterprise status, we would be required to recapture the deferred corporate income applicable to the amount distributed (grossed up to reflect such tax) at the rate that would have been applicable had such income not been tax-exempted (up to 25%), which would be in addition to the tax payable by the dividend payee. See Note 15 of our 2010 consolidated financial statements and “Item 10. Taxation.” Cash dividends may be paid by an Israeli company only out of retained earnings as calculated under Israeli law and provided that there is no reasonable concern that payment of a dividend will prevent the company from satisfying its existing and foreseeable obligations as they become due. We currently have no retained earnings and do not expect to have any retained earnings in the foreseeable future. Significant Changes No significant changes have occurred since the date of the consolidated financial statements included in this annual report. 59 ITEM9. THE OFFER AND LISTING Markets and Share Price History The principal trading market for our ordinary shares is now the Nasdaq Capital Market. Our shares were listed and traded on the Nasdaq Global Market since our initial public offering in August, 2000 until June 17, 2009. As of June 17, 2009, we received approval to transfer the trading of our shares to the Nasdaq Capital Market where they are listed and continue to be traded under the symbol “CGEN”. Our shares have also been traded on the Tel Aviv Stock Market under the Hebrew symbol which is equivalent to “CGEN” since January 7, 2002. The following table sets forth, for the periods indicated, the high and low reported sales prices of the ordinary shares on Nasdaq and on the Tel Aviv Stock Exchange: Nasdaq *TASE Last Six Calendar Months High Low High Low March 2011 (through March 15) $ $ $ $
